Exhibit 10.31

 

LOGO [g542149g85g63.jpg]  

Prudential Center

800 Boylston Street, Suite 1900

Boston, MA 02199-8103

  www.bostonproperties.com  

Boston Properties, Inc.

(NYSE:BXP)

October 30, 2017

VIA FEDERAL EXPRESS

 

  Tracking No. 7706 2505 6190 Boston   Greg Weaver   Eloxx Pharmaceuticals, Inc.
Los Angeles   303 Wyman Street   Suite 300 New York   Waltham, MA 02452 San
Francisco  

RE:  Lease for Eloxx Pharmaceuticals Inc. at 950 Winter Street, Waltham,
Massachusetts

Washnington, DC   Dear Mr. Weaver:

Enclosed is one (1) fully executed original signature copy of the new Lease for
Eloxx Pharmaceuticals at Bay Colony in Waltham, Massachusetts.

Please let me know if I may be of further assistance.

 

Very truly yours, /s/ Patrick Kimble (ra) Patrick Kimble Leasing Representative

Enclosure



--------------------------------------------------------------------------------

BAY COLONY CORPORATE CENTER

950 WINTER STREET

WALTHAM, MASSACHUSETTS

Lease Dated October 26, 2017

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 950 Winter Street,
Waltham, Massachusetts 02451.

The parties to this Indenture of Lease hereby agree with each other as follows:

ARTICLE I

Reference Data

 

1.1 Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:    BP BAY COLONY LLC, a Delaware limited liability company Landlord’s
Original Address    c/o Boston Properties Limited Partnership
Prudential Center
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103 Landlord’s Construction Representative:    Luke
Bowen Tenant:    ELOXX PHARMACEUTICALS, INC., a Delaware corporation Tenant’s
Original Address:    303 Wyman Street
Suite 300
Waltham, MA 02452 Tenant’s Email Address for Information Regarding Billings
and Statements:    Greg@eloxxpharma.com



--------------------------------------------------------------------------------

Tenant’s Construction Representative:    Greg Weaver Commencement Date:    As
defined in Section 2.4 of this Lease. Rent Commencement Date:    The date that
is thirty (30) days following the Commencement Date. Estimated Commencement
Date:    November 15, 2017 Outside Completion Date:    December 15, 2017 Term or
Lease Term
(sometimes called the “Original Term”):    Thirty-Seven (37) calendar months
(plus the partial month, if any, immediately following the Commencement Date),
unless extended or sooner terminated as provided in this Lease. Extension
Option:    One (1) period of three (3) years as provided in and on the terms set
forth in Section 9.18 hereof. Rent Year:    Any twelve (12) month period during
the Term of the Lease commencing as of the Rent Commencement Date, or as of any
anniversary of the Rent Commencement Date, except that if the Rent Commencement
Date does not occur on the first day of a calendar month, then (i) the first
Rent Year shall further include the partial calendar month in which the first
anniversary of
the Rent Commencement Date occurs, and (ii) the remaining Rent Years shall be
the successive twelve-(12)-month periods following the end of such first Rent
Year. The Site:    That certain parcel of land known as and numbered 950 Winter
Street, Waltham, Middlesex County, Massachusetts. The Building:    The Building
known as and numbered 950
Winter Street, Waltham, Massachusetts. The Property:    The Building together
with all common areas, parking areas, decks and the Site.

 

Page 2



--------------------------------------------------------------------------------

Office Park:    That certain office park known as Bay Colony Corporate Center,
containing the Building and the additional buildings known as and numbered 1000,
1050 and 1100 Winter Street, Waltham, Massachusetts, located on the property
more particularly described in Exhibit A attached hereto. Tenant’s Premises:   
A portion of the fourth (4th) floor of the Building in accordance with the floor
plan annexed hereto as Exhibit D and incorporated herein by reference. Number of
Parking Spaces:    Eleven (11) (being three (3) spaces per 1,000 square feet of
the Rentable Floor Area of the Premises). Annual Fixed Rent:    (a) During the
Original Term of this Lease, Annual Fixed Rent shall be payable by Tenant as
follows:

 

Rent Years   Rate PSF   Annual Rate

1 - 3

  $    43.50   $    162,516.00

 

   (b)During the extension option period (if exercised), as determined pursuant
to Section 9.18. Base Operating Expenses:    Landlord’s Operating Expenses (as
hereinafter defined in Section 2.6) for calendar year 2018, being January 1,
2018 through December 31, 2018. Base Taxes:    Landlord’s Tax Expenses (as
hereinafter defined in Section 2.7) for fiscal tax year 2018, being July 1, 2017
through June 30, 2018. Tenant Electricity:    As provided in Section 2.8.
Additional Rent:    All charges and other sums payable by Tenant as set forth in
this Lease, in addition to Annual Fixed Rent. Rentable Floor Area of the
Premises:    3,736 square feet.

 

Page 3



--------------------------------------------------------------------------------

Total Rentable Floor Area of the

Building:

     269,499 square feet.

Permitted Use:

     General office purposes.

Broker:

     Transwestern/RBJ

Security Deposit:

     $40,629.00

 

1.2 Table of Articles and Sections

 

ARTICLE I

     1  

Reference Data

     1  

1.1

  Subjects Referred To      1  

1.2

  Table of Articles and Sections      4  

1.3

  Exhibits      6  

ARTICLE II

     6  

Building, Premises, Term and Rent

     6  

2.1

  The Premises      6  

2.2

  Rights to Use Common Facilities      7  

2.3

  Landlord’s Reservations      8  

2.4

  Habendum      9  

2.5

  Fixed Rent Payments      9  

2.6

  Operating Expenses      10  

2.7

  Real Estate Taxes      16  

2.8

  Tenant Electricity      18  

ARTICLE III

     19  

Condition of Premises; Alterations

     19  

3.1

  Preparation of Premises      19  

ARTICLE IV

     19  

Landlord’s Covenants; Interruptions and Delays

     19  

4.1

  Landlord Covenants      19  

4.2

  Interruptions and Delays in Services and Repairs, Etc.      20  

ARTICLE V

     21  

Tenant’s Covenants

     21  

5.1

  Payments      21  

5.2

  Repair and Yield Up      21  

5.3

  Use      22  

5.4

  Obstructions; Items Visible From Exterior; Rules and Regulations      23  

5.5

  Safety Appliances      23  

 

Page 4



--------------------------------------------------------------------------------

5.6

  Assignment; Sublease      23  

5.7

  Right of Entry      30  

5.8

  Floor Load; Prevention of Vibration and Noise      30  

5.9

  Personal Property Taxes      30  

5.10

  Compliance with Laws      31  

5.11

  Payment of Litigation Expenses      31  

5.12

  Alterations      31  

5 .13

  Vendors      33  

5.14

  OFAC      33  

ARTICLE VI

       33  

Casualty and Taking

     33  

6.1

  Damage Resulting from Casualty      33  

6.2

  Uninsured Casualty      35  

6.3

  Rights of Termination for Taking      35  

6.4

  Award      36  

ARTICLE VII

       37  

Default

       37  

7.1

  Tenant’s Default      37  

7.2

  Landlord’s Default      41  

ARTICLE VIII

       41  

Insurance and Indemnity

     41  

8.1

  Tenant’s Indemnity      41  

8.2

  Tenant’s Risk      44  

8.3

  Tenant’s Commercial General Liability Insurance      44  

8.4

  Tenant’s Property Insurance      45  

8. 5

  Tenant’s Other Insurance      46  

8.6

  Requirements for Tenant’s Insurance      46  

8.7

  Additional Insureds      46  

8.8

  Certificates of Insurance      47  

8.9

  Subtenants and Other Occupants      47  

8.10

  No Violation of Building Policies      47  

8.11

  Tenant to Pay Premium Increases      48  

8.12

  Landlord’s Insurance      48  

8.13

  Waiver of Subrogation      49  

8.14

  Tenant’s Work      49  

ARTICLE IX

       50  

Miscellaneous Provisions

     50  

9.1

  Waiver      50  

9.2

  Cumulative Remedies      50  

9.3

  Quiet Enjoyment      50  

9.4

  Notice to Mortgagee and Ground Lessor      51  

9.5

  Assignment of Rents      52  

9.6

  Surrender      53  

 

Page 5



--------------------------------------------------------------------------------

9.7

   Brokerage      53  

9.8

   Invalidity of Particular Provisions      53  

9.9

   Provisions Binding, Etc      53  

9.10

   Recording; Confidentiality      54  

9.11

   Notices      54  

9.12

   When Lease Becomes Binding and Authority      55  

9.13

   Section Headings      55  

9.14

   Rights of Mortgagee      55  

9.15

   Status Reports and Financial Statements      56  

9.16

   Self-Help      57  

9.17

   Holding Over      57  

9.18

   Extension Option      58  

9.19

   Security Deposit      59  

9.20

   Late Payment      60  

9.21

   Tenant’s Payments      60  

9.22

   Waiver of Trial By Jury      61  

9.23

   Electronic Signatures      61  

9.24

   Governing Law      61  

9.25

   Light and Air      62  

9.26

   Name of Building      62  

 

1.3 Exhibits

There are incorporated as part of this Lease:

 

Exhibit A

     —      Description of Office Park

Exhibit B

     —      Work Agreement

Exhibit C

     —      Landlord’s Services

Exhibit D

     —      Floor Plan

Exhibit E

     —      Form of Declaration Affixing the Commencement Date of Lease

Exhibit F

     —      Form of Certificate of Insurance

Exhibit G

     —      List of Mortgages

Exhibit H

     —      Broker Determination

Exhibit I

     —      Form of Acknowledgement of Name Change

ARTICLE II

Building, Premises, Term and Rent

 

2.1 The Premises

Commencing on the Commencement Date, Landlord hereby demises and leases to
Tenant, and Tenant hereby hires and accepts from Landlord, Tenant’s Premises in
the Building excluding exterior faces of exterior walls, the common stairways
and stairwells, elevators and elevator wells, fan rooms, electric and telephone
closets, janitor closets, freight elevator vestibules, and pipes, ducts,
conduits, wires and appurtenant fixtures

 

Page 6



--------------------------------------------------------------------------------

serving exclusively or in common other parts of the Building and if Tenant’s
Premises includes less than the entire rentable area of any floor, excluding the
common corridors, elevator lobbies and toilets located on such floor. Tenant’s
Premises with such exclusions is hereinafter referred to as the “Premises.”

 

  2.1.1 Relocation of Tenant’s Premises

Tenant hereby agrees with Landlord that, upon the request of Landlord made not
more than one (1) time during the Term with no less than 90 days’ prior notice,
Tenant shall relocate from the Premises then demised to Tenant under this Lease
(the “Original Premises”) to other premises (the “Relocated Premises”) within
the Office Park and upon such relocation the Relocated Premises shall become the
premises demised under this Lease and wherever the term “Premises” is used
herein the same thereafter shall mean and refer to the Relocated Premises;
provided, however, that the Relocated Premises shall (i) be of comparable size,
fit and finish, (ii) have comparable window line, views and elevator and lobby
presence, and (iii) not be on the ground floor. Landlord, at its sole cost and
expense, shall perform the partitioning of the Relocated Premises and shall
place the same into substantially equivalent condition to that in which the
Original Premises were in prior to such relocation, and Landlord shall also
reimburse Tenant for Tenant’s reasonable out-of-pocket moving expenses in so
relocating to the Relocated Premises (including moving telephone and data
service) upon billing therefor from Tenant, which billing shall include
reasonable evidence thereof in the form of paid invoices, receipts and the like.
Tenant shall not be required to vacate the Original Premises and to relocate to
the Relocated Premises until the Relocated Premises shall be substantially
complete subject to punch list items. Upon any such relocation Tenant shall
enter into an amendment to this Lease confirming such relocation, but the
Tenant’s failure to enter into such amendment shall not affect in any manner the
relocation of the Premises demised under this Lease from the original Premises
to the Relocated Premises.

In connection with the foregoing, it is understood and agreed that in the event
of any such relocation, Tenant’s payments on account of Annual Fixed Rent for
the Relocated Premises during the Original Term shall not exceed the amounts
that would have been payable for the same by Tenant for the Original Premises
for the same time period had the relocation not occurred.

 

2.2 Rights to Use Common Facilities

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice: (a) the common
lobbies, corridors, stairways, elevators and loading platform of the Building,
and the pipes, ducts, conduits, wires and appurtenant meters and equipment
serving the Premises in common with others, (b) common

 

Page 7



--------------------------------------------------------------------------------

walkways and driveways necessary for access to the Building, and (c) if the
Premises include less than the entire rentable floor area of any floor, the
common toilets, corridors and elevator lobby of such floor. Notwithstanding
anything to the contrary herein, Landlord has no obligation to allow any
particular telecommunication service provider to have access to the Building or
to the Premises except as may be required by applicable law; provided, however,
Landlord covenants that at least one telecommunications service provider will
have access to the Building and the Premises. If Tenant requests access for a
telecommunications service provider who is not already providing service to the
Building, and if Landlord permits such access, Landlord may condition such
access upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion.

 

  2.2.1 Tenant’s Parking

In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles,
in common with use by other tenants from time to time of the Property, provided,
however, that Landlord shall not be obligated to furnish stalls or spaces on the
Site specifically designated for Tenant’s use. In the event that the Rentable
Floor Area of the Premises decreases at any time during the Lease Term, the
Number of Parking Spaces provided to Tenant hereunder shall be reduced
proportionately. Tenant covenants and agrees that it and all persons claiming
by, through and under it, shall at all times abide by all reasonable rules and
regulations promulgated by Landlord with respect to the use of the parking areas
on the Site. The parking privileges granted herein are non-transferable except
to a permitted assignee or subtenant as provided in Section 5.6. Further,
Landlord assumes no responsibility whatsoever for loss or damage due to fire,
theft or otherwise to any automobile(s) parked on the Site or to any personal
property therein, however caused, and Tenant covenants and agrees, upon request
from Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.

 

2.3 Landlord’s Reservations

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, (b) to perform, or cause to be performed, construction in
the common areas and facilities or other leased areas on the Property or in the
Office Park and (c) to reduce, increase, enclose or otherwise change at any time
and from time to time the size, number, location, lay-out and nature of the
common areas and facilities and other tenancies and premises on the Property or
in the Office Park, to create additional rentable areas through use or enclosure
of common areas, and to dedicate roads within the Office Park for public use.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below

 

Page 8



--------------------------------------------------------------------------------

floor surfaces or within perimeter walls of the Premises. Except in the case of
emergencies or for normal cleaning and maintenance operations, Landlord agrees
to use its best efforts to give Tenant reasonable advance notice of any of the
foregoing activities which require work in the Premises.

 

2.4 Habendum

Tenant shall have and hold the Premises for a period commencing on the date on
which the Landlord delivers the Premises to Tenant with the Landlord Work (as
defined in Exhibit B hereof) substantially complete and continuing for the Term,
unless sooner terminated as provided in Article VI or Article VII or unless
extended as provided in Section 9.18. Notwithstanding the foregoing, the parties
acknowledge and agree that Landlord shall not deliver the Premises to Tenant
prior to November 15, 2017. For all purposes under this Lease, the Landlord Work
shall be deemed to be “substantially complete” when it is complete other than
minor items of a punch list nature, the completion of which would not reasonably
be expected to interfere with the lawful use of and access to the Premises.

As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration Affixing the Commencement Date of
Lease, in the form of Exhibit E, in which the date on which the Term commences
as aforesaid and the Term of this Lease shall be stated. If Tenant fails to
execute such Declaration Affixing the Commencement Date of Lease, the
Commencement Date and Lease Term shall be as reasonably determined by Landlord
in accordance with the terms of this Lease.

 

2.5 Fixed Rent Payments

Tenant agrees to pay to Landlord, (1) (a) on the Rent Commencement Date (defined
in Section 1.1 hereof) and thereafter monthly, in advance, on the first day of
each and every calendar month during the Original Term, a sum equal to one
twelfth (1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as
“fixed rent”) and (b) on the Commencement Date and thereafter monthly, in
advance, on the first day of each and every calendar month during the Original
Term, an amount estimated by Landlord from time to time to cover Tenant’s
monthly payments for electricity under Section 2.8 and (2) on the first day of
each and every calendar month during each extension option period (if
exercised), a sum equal to (a) one twelfth (1/12th) of the Annual Fixed Rent as
determined in Section 9.18 for the extension option period plus (b) then
applicable monthly electricity charges under Section 2.8. Until notice of some
other designation is given, fixed rent and all other charges for which provision
is herein made shall be paid by remittance to or for the order of Landlord
either (i) by ACH transfer to Bank of America in Dallas, Texas, Bank Routing
Number 111 000 012 or (ii) by mail to P.O. Box 3557, Boston, Massachusetts
02241-3557, and in the case of (i) referencing Account Number 3756454460,
Account Name of Boston Properties, LP, Tenant’s name and the Property address.
All remittances received by Boston Properties Limited Partnership as aforesaid,
or by any subsequently designated recipient, shall be treated as payment to
Landlord.

 

Page 9



--------------------------------------------------------------------------------

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date is a day other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.

Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Commencement Date; and
other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.

Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

2.6 Operating Expenses

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site (including, without limitation, costs associated with the operation of
other portions of the Office Park, to the extent allocable to the Property)
which shall exclude costs of special services rendered to tenants (including
Tenant) for which a separate charge is made, but shall include, without
limitation, the following: premiums for insurance carried with respect to the
Building and the Site (including, without limitation, liability insurance,
insurance against loss in case of fire or casualty and insurance of monthly
installments of fixed rent and any Additional Rent which may be due under this
Lease and other leases of space in the Building for not more than 12 months in
the case of both fixed rent and Additional Rent and if there be any first
mortgage of the Property, including such insurance as may be required by the
holder of such first mortgage); compensation and all fringe benefits, worker’s
compensation insurance premiums and payroll taxes paid to, for or with respect
to all persons engaged in the operating, maintaining or cleaning of the Building
or Site; water, sewer, electric, gas, oil and telephone charges associated with
the common areas of the Building and the Site (excluding heating, ventilating
and air conditioning, electricity and utility charges separately chargeable to
tenants for additional or special services); cost of building and cleaning
supplies and equipment; cost of maintenance, cleaning and repairs (other than
repairs not properly chargeable against income or reimbursed from contractors
under guarantees); cost of snow removal and care of landscaping; cost of
operating, maintaining and cleaning the cafeteria, fitness center and any shared
conference facilities serving the

 

Page 10



--------------------------------------------------------------------------------

Building; payments under service contracts with independent contractors;
management fees at reasonable rates for self-managed buildings consistent with
the type of occupancy and the service rendered; costs of maintaining a regional
property management office in connection with the operation, management and
maintenance of the Building; all costs of applying and reporting for the
Building or any part thereof to seek or maintain certification under the U.S.
EPA’s Energy Star® rating system, the U.S. Green Building Council’s Leadership
in Energy and Environmental Design (LEED) rating system or a similar system or
standard; and all other reasonable and necessary expenses paid in connection
with the operation, cleaning and maintenance of the Building and the Site and
properly chargeable against income. Landlord’s Operating Expenses shall include
depreciation for capital expenditures made by Landlord during the Lease Term
(i) to reduce Landlord’s Operating Expenses if Landlord shall have reasonably
determined that the annual reduction in Landlord’s Operating Expenses shall
exceed depreciation therefor or (ii) to comply with applicable laws, rules,
regulations, requirements, statutes, ordinances, by-laws and court decisions of
all public authorities which are hereafter in force and first apply to the
Building after the date of this Lease (the capital expenditures described in
subsections (i) and (ii) being hereinafter referred to as “Permitted Capital
Expenditures”), plus in the case of both (i) and (ii) an interest factor,
reasonably determined by Landlord, as being the interest rate then charged for
long term mortgages by institutional lenders on like properties within the
locality in which the Building is located, and depreciation in the case of both
(i) and (ii) shall be determined by dividing the original cost of such capital
expenditure by the number of years of useful life of the capital item acquired
and the useful life shall be reasonably determined by Landlord in accordance
with generally accepted accounting principles and practices in effect at the
time of acquisition of the capital item; provided, however, if Landlord
reasonably concludes on the basis of engineering estimates that a particular
capital expenditure will effect savings in other Landlord’s Operating Expenses,
including, without limitation, energy related costs, and that such projected
savings will, on an annual basis (“Projected Annual Savings”), exceed the annual
depreciation therefor, then and in such event the amount of depreciation for
such capital expenditure shall be increased to an amount equal to the Projected
Annual Savings; and in such circumstance, the increased depreciation (in the
amount of the Projected Annual Savings) shall be made for such period of time as
it would take to fully amortize the cost of the item in question, together with
interest thereon at the interest rate as aforesaid in equal monthly payments,
each in the amount of 1/12th of the Projected Annual Savings, with such payment
to be applied first to interest and the balance to principal.

To the extent that Landlord owns other buildings in the Office Park, Landlord’s
Operating Expenses that relate to the common areas of the Office Park (and not
exclusively to the Building or exclusively to any other buildings within the
Office Park) shall be reasonably allocated by Landlord among all such buildings
in the Office Park.

Notwithstanding anything contained herein to the contrary, Landlord’s Operating
Expenses shall exclude the following:

 

  (1) depreciation for the Building;

 

Page 11



--------------------------------------------------------------------------------

  (2) capital improvements to the Property other than Permitted Capital
Expenditures;

 

  (3) legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Building
(including new leases, lease amendments, lease terminations and lease renewals);

 

  (4) the cost of performing work or furnishing service to or for any tenant
other than Tenant, at Landlord’s expense, to the extent such work or service is
in excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Building at Landlord’s expense;

 

  (5) fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building;

 

  (6) legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Landlord or of Landlord’s interest in the Building or the Site or in connection
with any ground lease (including, without limitation, recording costs, mortgage
recording taxes, title insurance premiums and other similar costs, but excluding
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Building and/or the Site);

 

  (7) interest, fines or penalties for late payment or violations of Legal
Requirements by Landlord, if any, except to the extent incurring such expense is
either (a) a reasonable business expense under the circumstances or (b) caused
by a corresponding late payment or violation of a Legal Requirement by Tenant,
in which event Tenant shall be responsible for the full amount of such expense;

 

  (8) salaries and all other compensation (including fringe benefits) of
partners, officers and executives above the grade of Regional Property Manager;

 

  (9) principal or interest on indebtedness, debt amortization or ground rent
paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Site; and

 

  (10) the cost of remediation and removal of “Hazardous Materials” (as that
term is defined in Section 5.3 below) in the Building or on the Site required by
“Hazardous Materials Laws” (as that term is defined in Section 5.3 below),
provided, however, that the provisions of this clause 11 shall not preclude the
inclusion of costs with respect to materials

 

Page 12



--------------------------------------------------------------------------------

  (whether existing at the Property as of the date of this Lease or subsequently
introduced to the Property) which are not as of the date of this Lease (or as of
the date of introduction) deemed to be Hazardous Materials under applicable
Hazardous Materials Laws but which are subsequently deemed to be Hazardous
Materials under applicable Hazardous Materials Laws (it being understood and
agreed that Tenant shall nonetheless be responsible under Section 5.3 of this
Lease for all costs of remediation and removal of Hazardous Materials to the
extent caused by Tenant Parties).

“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to Force Majeure (as defined in
Section 6.1), conservation surcharges, security concerns, boycotts, strikes,
embargoes or shortages and (ii) the costs of any Permitted Capital Expenditures.

“Base Operating Expenses Allocable to the Premises” means the same proportion of
Base Operating Expenses for and pertaining to the Building and the Site as the
Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises, then Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6.

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof, as the case may be,
Landlord’s Operating Expenses and Operating Expenses Allocable to the Premises.
Said statement to be rendered to Tenant shall also show for the preceding year
or fraction thereof as the case may be the amounts of operating expenses already
paid by Tenant as Additional Rent, and the amount of operating expenses
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. Within thirty (30) days after the date of delivery of such
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above

 

Page 13



--------------------------------------------------------------------------------

provisions of this Section 2.6 with respect to the preceding year or fraction
thereof, or Landlord shall credit any amounts due from it to Tenant pursuant to
the above provisions of this Section 2.6 against (i) monthly installments of
fixed rent next thereafter coming due or (ii) any sums then due from Tenant to
Landlord under this Lease (or refund such portion of the overpayment as
aforesaid if the Term has ended and Tenant has no further obligation to
Landlord).

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of Annual Fixed
Rent. The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in Landlord’s Operating Expenses for each
calendar year during the Term.

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then, at Landlord’s election, those components of Landlord’s Operating
Expenses that vary based on occupancy for such period shall be adjusted to equal
the amount such components of Landlord’s Operating Expenses would have been for
such period had occupancy been ninety-five percent (95%) throughout such period.

 

  2.6.1 Subject to the provisions of this Section 2.6.1 and provided that no
Event of Default of Tenant Exists, Tenant shall have the right, at Tenant’s sole
cost and expense, to examine the correctness of Landlord’s Operating Expense
statement or any item contained therein:

 

  1. Any request for examination in respect of any “Operating Year” (as defined
hereinbelow) may be made by notice from Tenant to Landlord no more than sixty
(60) days after the date (the “Operating Expense Statement Date”) Landlord
provides Tenant a statement of the actual amount of the Landlord’s Operating
Expenses in respect of such Operating Year and only if Tenant shall have fully
paid such amount. Such notice shall set forth in reasonable detail the matters
questioned. Any examination must be completed and the results communicated to
Landlord no more than one hundred eighty (180) days after the Operating Expense
Statement Date. “Operating Year” shall mean a period of twelve (12) consecutive
calendar months, commencing on the first day of January in each year, except
that the first Lease Year of the Lease Term hereof shall be the period
commencing on the Commencement Date and ending on the succeeding December 31,
and the last Lease Year of the Lease Term hereof shall be the period commencing
on January 1 of the calendar year in which the Lease Term ends, and ending with
the date on which the Lease Term ends.

 

Page 14



--------------------------------------------------------------------------------

  2. Tenant hereby acknowledges and agrees that Tenant’s sole right to contest
the Landlord’s Operating Expense statement shall be as expressly set forth in
this Section. Tenant hereby waives any and all other rights provided pursuant to
applicable laws to inspect Landlord’s books and records and/or to contest the
Landlord’s Operating Expense statement. If Tenant shall fail to timely exercise
Tenant’s right to inspect Landlord’s books and records as provided in this
Section, or if Tenant shall fail to timely communicate to Landlord the results
of Tenant’s examination as provided in this Section, with respect to any
Operating Year Landlord’s statement of Landlord’s Operating Expenses shall be
conclusive and binding on Tenant.

 

  3. So much of Landlord’s books and records pertaining to the Landlord’s
Operating Expenses for the specific matters questioned by Tenant for the
Operating Year included in Landlord’s statement shall be made available to
Tenant within a reasonable time after Landlord timely receives the notice from
Tenant to make such examination pursuant to this Section, either electronically
or during normal business hours at the offices where Landlord keeps such books
and records or at another location, as determined by Landlord.

 

  4. Tenant shall have the right to make such examination no more than once in
respect of any Operating Year in which Landlord has given Tenant a statement of
the Landlord’s Operating Expenses.

 

  5. Such examination may be made only by a qualified employee of Tenant or a
qualified independent certified public accounting firm approved by Landlord. No
examination shall be conducted by an examiner who is to be compensated, in whole
or in part, on a contingent fee basis.

 

  6. As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
acceptable to Landlord, agreeing to keep confidential any information which it
discovers about Landlord or the Building in connection with such examination.

 

  7. No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.

 

  8. If as a result of such examination Landlord and Tenant agree that the
amounts paid by Tenant to Landlord on account of the Landlord’s Operating
Expenses exceeded the amounts to which Landlord was entitled hereunder, or that
Tenant is entitled to a credit with respect to the Landlord’s Operating
Expenses, Landlord, at its option, shall refund to Tenant the amount of such
excess or apply the amount of such credit, as

 

Page 15



--------------------------------------------------------------------------------

the case may be, within thirty (30) days after the date of such agreement.
Similarly, if Landlord and Tenant agree that the amounts paid by Tenant to
Landlord on account of Landlord’s Operating Expenses were less than the amounts
to which Landlord was entitled hereunder, then Tenant shall pay to Landlord, as
additional rent hereunder, the amount of such deficiency within thirty (30) days
after the date of such agreement.

 

2.7 Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this
Section 2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount
of such excess. Not later than ninety (90) days after Landlord’s Tax Expenses
Allocable to the Premises are determined for the first such Tax Year or fraction
thereof and for each succeeding Tax Year or fraction thereof during the Term,
Landlord shall render Tenant a statement in reasonable detail certified by a
representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments. Expenditures for legal fees
and for other expenses incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Only Landlord shall have the right to institute tax reduction or
other proceedings to reduce real estate taxes or the valuation of the Building
and the Site. Said statement to be rendered to Tenant shall also show for the
preceding Tax Year or fraction thereof as the case may be the amounts of real
estate taxes already paid by Tenant as Additional Rent, and the amount of real
estate taxes remaining due from, or overpaid by, Tenant for the year or other
period covered by the statement. Within thirty (30) days after the date of
delivery of the foregoing statement, Tenant shall pay to Landlord the balance of
the amounts, if any, required to be paid pursuant to the above provisions of
this Section 2.7 with respect to the preceding Tax Year or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the
provisions of this Section 2.7 against (i) monthly installments of fixed rent
next thereafter coming due or (ii) any sums then due from Tenant to Landlord
under this Lease (or refund such portion of the over-payment as aforesaid if the
Term has ended and Tenant has no further obligation to Landlord).

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant’s share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.

 

Page 16



--------------------------------------------------------------------------------

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

Terms used herein are defined as follows:

 

  (i) “Tax Year” means the twelve-month period beginning July 1 each year during
the Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.

 

  (ii) “Landlord’s Tax Expenses Allocable to the Premises” shall mean the same
proportion of Landlord’s Tax Expenses for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building.

 

  (iii) “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate real estate taxes on the Building and Site with respect to that Tax
Year, reduced by any abatement receipts with respect to that Tax Year.

 

  (iv) “Base Taxes” is hereinbefore defined in Section 1.1.

 

  (v) “Base Taxes Allocable to the Premises” means the same proportion of Base
Taxes for and pertaining to the Building and the Site as the Rentable Floor Area
of the Premises bears to 95% of the Total Rentable Floor Area of the Building.

 

  (vi)

“Real estate taxes” means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any governmental authority
(including, but not limited to, any tax, assessment or charge resulting from the
creation of a special improvement district) on the Building or Site which the
Landlord shall become obligated to pay because of or in connection with the
ownership, leasing and operation of the Site, the Building and the Property
(including without limitation, if applicable, the excise prescribed by
Massachusetts General Laws (Ter Ed) Chapter 121A, Section 10 and amounts in
excess thereof paid to the City of Waltham pursuant to agreement between
Landlord and the City) and reasonable expenses of and fees for any formal or
informal proceedings for negotiation or abatement of taxes (collectively,
“Abatement Expenses”), which Abatement Expenses shall be excluded from Base
Taxes and from real estate taxes in any subsequent year if such expenses relate
to a Tax Year outside the Lease Term. The amount of special taxes or special
assessments to be included shall be limited to the amount of the installment
(plus any interest, other than penalty interest, payable thereon) of such
special tax or special assessment required to be paid during the year in respect
of which such taxes are being determined. There shall be

 

Page 17



--------------------------------------------------------------------------------

  excluded from such taxes (a) any penalties or interest owing by reason of
Landlord’s failure to pay such taxes when due, and (b) all income, estate,
succession, inheritance and transfer taxes; provided, however, that if at any
time during the Term the present system of ad valorem taxation of real property
shall be changed so that in lieu of the whole or any part of the ad valorem tax
on real property there shall be assessed on Landlord a capital levy or other tax
on the gross rents received with respect to the Site or Building or Property,
federal, state, county, municipal, or other local income, franchise, excise or
similar tax, assessment, levy or charge (distinct from any now in effect in the
jurisdiction in which the Property is located) measured by or based, in whole or
in part, upon any such gross rents, then any and all of such taxes, assessments,
levies or charges, to the extent so measured or based, shall be deemed to be
included within the term “real estate taxes” but only to the extent that the
same would be payable if the Site and Buildings were the only property of
Landlord.

 

  (vii) If during the Lease Term the Tax Year is changed by applicable law to
less than a full 12-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.

 

2.8 Tenant Electricity

If with respect to any calendar year falling within the Term or fraction of a
calendar year falling within the Term at the beginning or end thereof, the cost
of furnishing electricity for lights and plugs and the distribution components
of the heating, ventilating and air conditioning system to the spaces occupied
by tenants within the Building (but expressly excluding utility charges that are
(i) measured by separate meters serving individual tenant premises within the
Building or (ii) separately chargeable to tenants for additional or special
services) for a full calendar year exceeds the estimated payments for tenant
electricity (payable pursuant to Section 2.5 hereof), or for any such fraction
of a calendar year exceeds the corresponding fraction of such estimated
payments, then Tenant shall pay to Landlord, as Additional Rent, on or before
the thirtieth (30th) day following receipt by Tenant of the statement referred
to below in this Section 2.8, its proportionate share of the amount of such
excess (i.e. the same ratio of such excess as the Rentable Floor Area of the
Premises bears to the total rentable floor area of the Building from time to
time under lease to tenants, other than those who are separately metered).
Payments by Tenant on account of such excess shall be made monthly at the time
and in the fashion herein provided for the payment of Annual Fixed Rent. If the
Landlord shall reasonably determine that the cost of the electricity furnished
to the Tenant at the Premises exceeds the amount being paid under Sections 2.5
and 2.8, then the Landlord may charge the Tenant for such excess and the Tenant
shall promptly pay the same upon billing therefor. Also, in the event that there
is located in the Premises a data center containing high density computing
equipment, as defined in the U.S. EPA’s Energy Star® rating system (“Energy
Star”), Landlord may, at any time during the Term, require the installation in
accordance with Energy Star of separate metering or check metering equipment
(Tenant being responsible for the costs of any such meter or check meter and the
installation and connectivity thereof). Tenant shall directly pay to the utility
all electric consumption on

 

Page 18



--------------------------------------------------------------------------------

any meter and shall pay to Landlord, as Additional Rent, all electric
consumption on any check meter within thirty (30) days after being billed
thereof by Landlord, in addition to other electric charges payable by Tenant
under the Lease.

Not later than ninety (90) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Term or fraction thereof at the end of the Term, Landlord shall render
Tenant a reasonably detailed accounting certified by a representative of
Landlord showing for the preceding calendar year, or fraction thereof, as the
case may be, the costs of furnishing electricity to the Building. Said statement
to be rendered to Tenant also shall show for the preceding year or fraction
thereof, as the case may be, the amount already paid by Tenant on account of
electricity, and the amount remaining due from, or overpaid by, Tenant for the
year or other period covered by the statement.

ARTICLE III

Condition of Premises; Alterations

 

3.1 Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B and made a part hereof.

ARTICLE IV

Landlord’s Covenants: Interruptions and Delays

 

4.1 Landlord Covenants

 

  4.1.1 Services Furnished by Landlord

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6 (except as may otherwise be expressly provided in
said Exhibit C).

 

  4.1.2 Additional Services Available to Tenant

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, the cost of any such additional Building
services requested by Tenant and for the cost of any additions, alterations,
improvements or other work performed by Landlord in the Premises at the request
of Tenant within thirty (30) days after being billed therefor.

 

Page 19



--------------------------------------------------------------------------------

  4.1.3 Roof, Exterior Wall, Floor Slab and Common Facility Repairs

Except for (a) normal and reasonable wear and use, and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to the roof, exterior walls, floor slabs and common areas and facilities
as may be necessary to keep them in serviceable condition and (ii) to maintain
the Building (exclusive of Tenant’s responsibilities under this Lease) in a
first class manner comparable to the maintenance of similar properties in the
Boston West Suburban Market.

 

  4.1.4 Door Signs

To provide and install, at Landlord’s expense, letters or numerals on exterior
doors in the Premises to identify Tenant’s official name and Building address;
all such letters and numerals shall be in the building standard graphics and no
others shall be used or permitted on the Premises.

 

4.2 Interruptions and Delays in Services and Repairs, Etc.

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation by reason of Force Majeure (as defined in
Section 6.1 hereof) Landlord shall not be liable to Tenant therefor, nor, except
as expressly otherwise provided in Article VI, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

Notwithstanding anything to the contrary in this Lease contained, if due to any
of the following (collectively “Abatement Events”): (i) any repairs,
alterations, replacements, or improvements made by Landlord, (ii) Landlord’s
failure to make any repairs, alterations,

 

Page 20



--------------------------------------------------------------------------------

or improvements required to be made by Landlord hereunder, or to provide any
service required to be provided by Landlord hereunder, or (iii) failure of
electric supply, any portion of the Premises becomes untenantable or it is
impracticable for Tenant to conduct its business in the Premises, in either
case, so that for the Premises Untenantability Cure Period (as hereinafter
defined) the continued operation in the ordinary course of Tenant’s business is
materially adversely affected, then, provided that Tenant ceases to use the
affected portion of the Premises during the entirety of the Premises
Untenantability Cure Period by reason of such untenantability, and that such
untenantability and Landlord’s inability to cure such condition is not caused by
the fault or neglect of Tenant or Tenant’s agents, employees or contractors,
Annual Fixed Rent, Tenant’s share of increases in Landlord’s Operating Expenses,
and Tenant’s share of increases in Landlord’s Tax Expenses shall thereafter be
abated in proportion to such untenantability and its impact on the continued
operation in the ordinary course of Tenant’s business until the day such
condition is completely corrected (the amount of such abatement being referred
to herein as “Tenant’s Abatement Amount”). For the purposes hereof, the
“Premises Untenantability Cure Period” shall be defined as seven (7) consecutive
business days after Landlord’s receipt of written notice from Tenant of the
condition causing untenantability or impracticability in the Premises; provided
however, that the Premises Untenantability Cure Period shall be ten
(10) consecutive business days after Landlord’s receipt of written notice from
Tenant of such condition causing untenantability in the Premises if either the
condition was caused by causes beyond Landlord’s control or Landlord is unable
to cure such condition as the result of causes beyond Landlord’s control. The
provisions of this paragraph shall not apply in the event of untenantability
caused by casualty or taking, which are addressed separately in Article VI of
this Lease.

ARTICLE V

Tenant’s Covenants

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

 

5.1 Payments

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall grant
Landlord access to Tenant’s account with such utility company or provider so
that Landlord can review the utility bills relating to the Premises.

 

5.2 Repair and Yield Up

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to

 

Page 21



--------------------------------------------------------------------------------

Tenant’s negligence or misuse) and doors of the Premises whole and in good
condition with glass of the same type and quality as that injured or broken,
damage by fire or taking under the power of eminent domain only excepted, and at
the expiration or termination of this Lease peaceably to yield up the Premises
all construction, work, improvements, and all alterations and additions thereto
in good order, repair and condition, reasonable wear and tear only excepted,
first removing all goods and effects of Tenant and, to the extent specified by
Landlord by notice to Tenant given at least ten (10) days before such expiration
or termination, the wiring installed by Tenant for Tenant’s computer, telephone
and other communication systems and equipment whether located in the Premises or
in any other portion of the Building, including all risers and all alterations
and additions made by Tenant and all partitions installed by Tenant, and
repairing any damage caused by such removal and restoring the Premises and
leaving them clean and neat. Tenant shall not permit or commit any waste, and
Tenant shall be responsible for the cost of repairs which may be made necessary
by reason of damage to common areas in the Building, to the Site or to the other
buildings caused by Tenant, Tenant’s agents, contractors, employees, sublessees,
licensees, concessionaires or invitees.

 

5.3 Use

From the commencement of the Term to use and occupy the Premises for the
Permitted Use only, and not to injure or deface the Premises, Building, the
Additional Building, the Site or any other part of the Property nor to permit in
the Premises or on the Site any auction sale, vending machine, or inflammable
fluids or chemicals, or nuisance, or the emission from the Premises of any
objectionable noise or odor, nor to permit in the Premises anything which would
in any way result in the leakage of fluid or the growth of mold, and not to use
or devote the Premises or any part thereof for any purpose other than the
Permitted Uses, nor any use thereof which is inconsistent with the maintenance
of the Building as an office building of the first class in the quality of its
maintenance, use and occupancy, or which is improper, offensive, contrary to law
or ordinance or liable to invalidate or increase the premiums for any insurance
on the Building or its contents or liable to render necessary any alteration or
addition to the Building. Further, (i) Tenant shall not, nor shall Tenant permit
its employees, invitees, agents, independent contractors, contractors, assignees
or subtenants to, keep, maintain, store or dispose of (into the sewage or waste
disposal system or otherwise) or engage in any activity which might produce or
generate any substance which is or may hereafter be classified as a hazardous
material, waste or substance (collectively “Hazardous Materials”), under
federal, state or local laws, rules and regulations, including, without
limitation, 42 U.S.C. Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42
U.S.C. Section 2601 et seq., 49 U.S.C. Section 1802 et seq. and Massachusetts
General Laws, Chapter 21E and the rules and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time (collectively “Hazardous Materials Laws”); provided, however, that Tenant
shall have the right to store and use reasonable quantities of office and
cleaning supplies used in the ordinary course of the use and occupancy of the
Premises for the permitted use that are kept, maintained, stored and disposed of
in accordance with all applicable Hazardous Materials Laws, (ii) Tenant shall
immediately notify Landlord of any incident in, on or about the Premises, the
Building or the Site that

 

Page 22



--------------------------------------------------------------------------------

would require the filing of a notice under any Hazardous Materials Laws,
(iii) Tenant shall comply and shall cause its employees, invitees, agents,
independent contractors, contractors, assignees and subtenants to comply with
each of the foregoing and (iv) Landlord shall have the right to make such
inspections (including testing) as Landlord shall elect from time to time to
determine that Tenant is complying with the foregoing.

 

5.4 Obstructions; Items Visible From Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the other buildings or of the Site used by Tenant in
common with others; not without prior consent of Landlord to permit the painting
or placing of any signs, curtains, blinds, shades, awnings, aerials or
flagpoles, or the like, visible from outside the Premises; and to comply with
all reasonable rules and regulations or the requirements of any customer
handbook currently in existence or hereafter implemented by Landlord which are
of uniform application to all occupants of the Building taking into account that
differing circumstances may justify different treatment, of which Tenant bas
been given notice, for the care and use of the Building and Site and their
facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to confirm to such rules and
regulations. If and to the extent there is any conflict between the provisions
of this Lease and any rules and regulations or customer handbook for the
Building, the provisions of this Lease shall control.

 

5.5 Safety Appliances

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Use.

 

5.6 Assignment; Sublease

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation
with fewer than five hundred (500) shareholders or a limited liability company
or a partnership, an assignment, within the meaning of this Section 5.6, shall
be deemed to include one or more sales or transfers of stock or membership or
partnership interests, by operation of law or otherwise, or the issuance of new
stock or membership or partnership interests, by which an aggregate of more than
fifty percent (50%) of Tenant’s stock or membership or partnership interests
shall be vested in a patty or patties who are not stockholders or members or
partners as of the date hereof (a “Majority Interest Transfer”). For the purpose
of this Section 5.6, ownership of stock or membership or partnership interests
shall be determined in accordance with the principles set forth in Section 544
of the Internal Revenue Code of 1986, as amended from time to time, or the
corresponding provisions of any subsequent law. In addition, the

 

Page 23



--------------------------------------------------------------------------------

following shall be deemed an assignment within the meaning of this Section 5.6:
(a) the merger or consolidation of Tenant into or with any other entity, or the
sale of all or substantially all of its assets, and (b) the establishment by the
Tenant or a permitted successor or assignee of one or more series of series of
(1) members, managers, limited liability company interests or assets, which may
have separate rights, powers or duties with respect to specified property or
obligations of the Tenant (or such successor or assignee) or profits or losses
associated with specified property or obligations of the Tenant (or such
successor or assignee), pursuant to §18-215 of the Delaware Limited Liability
Company Act, as amended, or similar laws of other states or otherwise, or
(2) limited partners, general partners, partnership interests or assets, which
may have separate rights, powers or duties with respect to specified property or
obligations of the Tenant (or such successor or assignee) or profits or losses
associated with specified property or obligations of the Tenant (or such
successor or assignee) pursuant to §17-218 of the Delaware Revised Uniform
Limited Partnership Act, as amended, or similar laws of other states or
otherwise (a “Series Reorganization”). Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under this Section 5.6 shall, at Landlord’s election, be void; shall
be of no force and effect; and shall confer no rights on or in favor of third
parties. In addition, Landlord shall be entitled to seek specific performance of
or other equitable relief with respect to the provisions hereof. The limitations
of this Section 5.6 shall be deemed to apply to any guarantor(s) of this Lease.

 

  5.6.1 Notwithstanding the provisions of Section 5.6 above, in the event Tenant
desires to assign this Lease or to sublet the whole (but not part) of the
Premises (no partial subletting being permitted other than as provided in
Section 5.6.4 below), Tenant shall give Landlord notice (the “Proposed Transfer
Notice”) of any proposed sublease or assignment, and said notice shall specify
the provisions of the proposed assignment or subletting, including (a) the name
and address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 5.6.3 below, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in said Section 5.6.3 (provided, however, that
Landlord shall hold such information confidential having the right to release
same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 5.6.3 below, all other information necessary
to make the determination referred to in said Section 5.6.3 and (e) in the case
of a proposed assignment or subletting pursuant to Section 5.6.4 below, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said
Section 5.6.4.

 

  5.6.2

In the event that Tenant shall propose to assign its interest in the Lease or to
sublet the whole (but not part) of the Premises (no partial subletting being
permitted other than as provided in Section 5.6.4 below) for all or
substantially all

 

Page 24



--------------------------------------------------------------------------------

  of the remainder of the Lease Term, Landlord shall have the right at its sole
option, to be exercised within thirty (30) days after receipt of Tenant’s
Proposed Transfer Notice (the “Acceptance Period”), to terminate this Lease as
of a date specified in a notice to Tenant, which date shall not be earlier than
sixty (60) days nor later than one hundred and twenty (120) days after
Landlord’s notice to Tenant; provided, however, that upon the termination date
as set forth in Landlord’s notice, all obligations relating to the period after
such termination date (but not those relating to the period before such
termination date) shall cease and promptly upon being billed therefor by
Landlord, Tenant shall make final payment of all Annual Fixed Rent and
Additional Rent due from Tenant through the termination date. In the event that
Landlord shall not exercise its termination rights as aforesaid, or shall fail
to give any or timely notice pursuant to this Section the provisions of
Sections 5.6.3, 5.6.5 and 5.6.6 shall be applicable. This Section 5.6.2 shall
not be applicable to an assignment or sublease pursuant to Section 5.6.4.

 

  5.6.3 Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 5.6.2, or shall have failed to give any or timely notice
under Section 5.6.2, then for a period of ninety (90) days (i) after the receipt
of Landlord’s notice stating that Landlord does not elect the termination right,
or (ii) after the expiration of the Acceptance Period, in the event Landlord
shall not give any or timely notice under Section 5.6.2 as the case may be,
Tenant shall have the right to assign this Lease or sublet the whole (but not
part) of the Premises in accordance with the Proposed Transfer Notice provided
that, in each instance, Tenant first obtains the express prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

  (a) the proposed assignee or subtenant is an occupant of the Building or
elsewhere within the Office Park (and Landlord has available space in the
Building or elsewhere in the Office Park) or is in active negotiation with
Landlord or an affiliate of Landlord for premises in the Building or elsewhere
within the Office Park or is not of a character consistent with the operation of
a first class office building (by way of example Landlord shall not be deemed to
be unreasonably withholding its consent to an assignment or subleasing to any
governmental or quasi-governmental agency), or

 

  (b) the proposed assignee or subtenant is not of good character and
reputation, or

 

Page 25



--------------------------------------------------------------------------------

  (c) the proposed assignee or subtenant does not possess adequate financial
capability to perform the Tenant obligations as and when due or required, or

 

  (d) the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.1 hereof, or

 

  (e) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to increase
Landlord’s Operating Expenses beyond that which Landlord now incurs for use by
Tenant; (ii) be likely to increase the burden on elevators or other Building
systems or equipment over the burden generated by normal and customary office
usage; or (iii) violate or be likely to violate any provisions or restrictions
contained herein relating to the use or occupancy of the Premises, or

 

  (f) there shall be existing an Event of Default (defined in Section 7.1) or
there have been three (3) or more Event of Default occurrences during the Term,
or

 

  (g) Intentionally Omitted, or

 

  (h) any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

 

  (i) the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease, or

 

  (j) due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Property.

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease (the whole but not
part of the Premises) or assign pursuant to Tenant’s notice, as given hereunder;
provided, however, that if such assignment or sublease shall not be executed and
delivered to Landlord within ninety (90) days after the date of Landlord’s
consent, the consent shall be deemed null and void and the provisions of
Section 5.6.1 shall be applicable.

 

Page 26



--------------------------------------------------------------------------------

Tenant shall not advertise, whether through a broker, agent, representative or
otherwise, the proposed rent and other charges to be payable by the proposed
assignee or subtenant.

 

  5.6.4 Notwithstanding the provisions of Sections 5.6, 5.6.2, 5.6.3 and 5.6.5,
but subject to the provisions of Sections 5.6.l and 5.6.6, Tenant shall have the
right:

(x) to assign this Lease or to sublet the Premises (in whole or in part) to any
other entity (the “Successor Entity”) (i) which controls or is controlled by
Tenant or Tenant’s parent corporation or which is under common control with
Tenant, provided that such transfer or transaction is for a legitimate business
purpose of Tenant other than a transfer of Tenant’s interest in this Lease, or
(ii) which purchases all or substantially all of the assets of Tenant, or
(iii) which purchases all or substantially all of the stock of (or other
ownership or membership interests in) Tenant or (iv) which merges or combines
with Tenant, or

(y) to effect a Series Reorganization, or

(z) to engage in a Majority Interest Transfer,

provided that in any of the foregoing events described in clauses (y) and (z)
above, the transaction is for a legitimate business purpose of Tenant other than
the limitation or segregation of the liabilities of Tenant, and provided further
that in any of the foregoing events described in in (x), (y) and (z) the entity
to which this Lease is so assigned or which so sublets all of the Premises or
the series established by the Series Reorganization has a credit worthiness
(e.g. net assets on a pro forma basis using generally accepted accounting
principles consistently applied and using the most recent financial statements)
which is the same or better than the Tenant as of the date of this Lease, or
with respect to a partial sublease has the financial capability sufficient in
Landlord’s reasonable judgement to perform tenants obligations under this Lease
with respect to the subleased premises (the foregoing transferees referred to,
individually or collectively, as a “Permitted Transferee”). Except in cases of
statutory merger or a Series Reorganization, in which case the surviving entity
in the merger or the series to which this Lease has been designated shall be
liable as the Tenant under this Lease, Tenant shall continue to remain fully
liable under this Lease, on a joint and several basis with the Permitted
Transferee. If any parent, affiliate or subsidiary of Tenant to which this Lease
is assigned or the Premises sublet (in whole or in part) shall cease to be such
a parent, affiliate or subsidiary, such cessation shall be considered an
assignment or subletting requiring Landlord’s consent.

Without limiting the generality of the foregoing, Landlord acknowledges that
Tenant’s parent, Eloxx Pharmaceuticals Ltd, an Israeli company (“Parent”), has

 

Page 27



--------------------------------------------------------------------------------

entered into a definitive agreement whereby Parent through a merger transaction
(the “Merger”) will become a subsidiary of Sevion Therapeutics Inc., a Delaware
company (the “Upper Tier Parent”). Immediately following the Merger, the Upper
Tier Parent will change its name from Sevion Therapeutics Inc. to Eloxx
Pharmaceuticals, Inc., and Tenant will change its name from Eloxx
Pharmaceuticals, Inc. to Eloxx Pharmaceuticals U.S. Sub, Inc. (the “Name
Change,” together with the Merger, the “Merger Transaction”). Landlord
acknowledges that the Merger Transaction will not require Landlord’s consent nor
be subject to the provisions of Sections 5.6.2, 5.6.3 and 5.6.5 of this Lease;
provided, however, that promptly following the Name Change, Tenant shall deliver
to Landlord an Acknowledgement of Name Change in the form of Exhibit I attached
hereto.

 

  5.6.5 In the case of any assignment or subleasing as to which Landlord may
consent (other than an assignment or subletting permitted under Section 5.6.4
above) such consent shall be upon the express and further condition, covenant
and agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate prorations in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, Additional Rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
plus all other profits and increases to be derived by Tenant as a result of such
subletting or assignment, less the reasonable costs of Tenant incurred in such
subleasing or assignment (the definition of which shall be limited to brokerage
commissions and alteration expenses and allowances, and legal fees in each case
actually paid), as set forth in a statement certified by an appropriate officer
of Tenant and delivered to Landlord within thirty (30) days of the full
execution of the sublease or assignment document, amortized over the term of the
sublease or assignment.

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

  5.6.6

(A) It shall be a condition of the validity of any assignment or subletting
consented to under Section 5.6.3 above, or any assignment or subletting of right
under Section 5.6.4 above, that both Tenant and the assignee or sublessee enter
into a separate written instrument directly with Landlord in a form and
containing terms and provisions reasonably required by Landlord, including,
without limitation, the agreement of the assignee or sublessee to be bound
directly to

 

Page 28



--------------------------------------------------------------------------------

  Landlord for all the obligations of the Tenant under this Lease (including any
amendments or extensions thereof), including, without limitation (but in the
case of a partial subletting pursuant to Section 5.6.4 such subtenant shall
agree to be so bound only with respect to the subleased premises), the
obligation (a) to pay the rent and other amounts provided for under this Lease
(but in the case of a partial subletting pursuant to Section 5.6.4, the
subtenant’s liability for such payments shall be limited to the amounts payable
therefor by such subtenant under the sublease), (b) to comply with the
provisions of Sections 5.6 through 5.6.6 hereof and (c) to indemnify the
“Landlord Parties” (as defined in Section 8.13) as provided in Section 8.1
hereof. Such assignment or subletting shall not relieve the Tenant named herein
of any of the obligations of the Tenant hereunder and Tenant shall remain fully
and primarily liable therefor and the liability of Tenant and such assignee (or
subtenant, as the case may be) shall be joint and several. Further, and
notwithstanding the foregoing, the provisions hereof shall not constitute a
recognition of the sublease or the subtenant thereunder, as the case may be, and
at Landlord’s option, upon the termination or expiration of the Lease (whether
such termination is based upon a cause beyond Tenant’s control, a default of
Tenant, the agreement of Tenant and Landlord or any other reason), the sublease
shall be terminated.

(B) As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.

(C) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.6 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

(D) The consent by Landlord to an assignment or subletting under Section 5.6.3
above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.

 

Page 29



--------------------------------------------------------------------------------

(E) On or after the occurrence of an “Event of Default” (defined in
Section 7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.

(F) Without limiting Tenant’s obligations under Section 5.12, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

 

5.7 Right of Entry

To permit Landlord and its agents to examine the Premises at reasonable times
and upon reasonable prior notice (except in the event of an emergency when no
prior notice is required) and, if Landlord shall so elect, to make any
alterations, additions or improvements contemplated by this Lease or any repairs
or replacements Landlord may deem necessary in accordance with the terms and
provisions of this Lease; to remove, at Tenant’s expense, any alterations,
addition, signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the
like not consented to in writing; and to show the Premises to prospective
tenants during the eleven (11) months preceding expiration of the Term and to
prospective purchasers and mortgagees at all reasonable times.

In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 5.7 and
Section 9.16 in such manner as Landlord deems necessary in its sole discretion
to remedy such dangerous or unsafe condition.

 

5.8 Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 

5.9 Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

 

Page 30



--------------------------------------------------------------------------------

5.10 Compliance with Laws

To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant’s particular manner of use of the Premises,
other than for general office use, or alterations, additions or improvements in
the Premises performed or requested by Tenant. “Base Building” shall include the
structural portions of the Building, the public restrooms and the Building
mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly pay all fines, penalties and damages that may
arise out of or be imposed because of its failure to comply with the provisions
of this Section 5.10.

 

5.11 Payment of Litigation Expenses

As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant or any guarantor.

 

5.12 Alterations

Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld. However, Landlord’s
determination of matters relating to aesthetic issues relating to alterations,
additions or improvements which are visible outside the Premises (including,
without limitation, from common lobbies within the Building) shall be in
Landlord’s sole discretion. Without limiting such standard Landlord shall not be
deemed unreasonable for withholding approval of any alterations or additions
(including, without limitation, any alterations or additions to be performed by
Tenant under Article III) which (a) in Landlord’s opinion might adversely affect
any structural or exterior element of the Building, any area or element outside
of the Premises, or any facility or base building mechanical system serving any
area of the Building outside of the Premises, or (b) involve or affect the
exterior design, size, height, or other exterior dimensions of the Building or
(c) will require unusual expense to readapt the Premises to normal office use on
Lease termination or expiration or increase the cost of construction or of
insurance or taxes on the Building or of the services called for by Section 4.1
unless Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to such termination
or expiration without expense to Landlord, (d) enlarge the Rentable Floor Area
of the Premises, or (e) are inconsistent, in Landlord’s judgment, with
alterations satisfying Landlord’s standards for new alterations in the Building.
Landlord’s review and approval of any such plans and specifications and consent
to perform work described therein shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the

 

Page 31



--------------------------------------------------------------------------------

Building and the other requirements of this Lease with respect to Tenant’s
insurance obligations (herein called “Insurance Requirements”) nor deemed a
waiver of Tenant’s obligations under this Lease with respect to applicable Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with applicable Legal Requirements and
Insurance Requirements nor give right to any other parties. Further, Tenant
acknowledges that Tenant is acting for its own benefit and account, and that
Tenant shall not be acting as Landlord’s agent in performing any work in the
Premises, accordingly, no contractor, subcontractor or supplier shall have a
right to lien Landlord’s interest in the Property in connection with any such
work. Within thirty (30) days after receipt of an invoice from Landlord, Tenant
shall pay to Landlord as a fee for Landlord’s review of any work or plans
(excluding any review respecting initial improvements performed pursuant to
Article III hereof for which a fee has previously been paid but including any
review of plans or work relating to any assignment or subletting), as Additional
Rent, an amount equal to the sum of: (i) $150.00 per hour for time spent by
Landlord’s in-house personnel, plus (ii) third party expenses incurred by
Landlord to review Tenant’s plans and Tenant’s work. All alterations and
additions shall be part of the Building unless and until Landlord shall specify
the same for removal pursuant to Section 5.2. All of Tenant’s alterations and
additions and installation of furnishings shall be coordinated with any work
being performed by Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Buildings or Site or interfere with construction
or operation of the Buildings and other improvements to the Site and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first approved by Landlord. Except for work by
Landlord’s general contractor, Tenant, before its work is started, shall secure
all licenses and permits necessary therefor; deliver to Landlord a statement of
the names of all its contractors and subcontractors and the estimated cost of
all labor and material to be furnished by them and security satisfactory to
Landlord protecting Landlord against liens arising out of the furnishing of such
labor and material; and cause each contractor to carry insurance in accordance
with Section 8.14 herein, and to deliver to Landlord certificates of all such
insurance. Tenant shall also prepare and submit to Landlord a set of as-built
plans, in both print and electronic forms, showing such work performed by Tenant
to the Premises promptly after any such alterations, improvements or
installations are substantially complete and promptly after any wiring or
cabling for Tenant’s computer, telephone and other communications systems is
installed by Tenant or Tenant’s contractor. Without limiting any of Tenant’s
obligations hereunder, Tenant shall be responsible, as Additional Rent, for the
costs of any alterations, additions or improvements in or to the Building that
are required in order to comply with Legal Requirements as a result of any work
performed by Tenant. Landlord shall have the right to provide such rules and
regulations relative to the performance of any alterations, additions,
improvements and installations by Tenant hereunder and Tenant shall abide by all
such reasonable rules and regulations and shall cause all of its contractors to
so abide including, without limitation, payment for the costs of using Building
services. Tenant agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees, or independent
contractors, and not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to the

 

Page 32



--------------------------------------------------------------------------------

Premises or the Buildings or the Site and immediately to discharge any such
liens which may so attach. Tenant shall pay, as Additional Rent, 100% of any
real estate taxes on the Property which shall, at any time after commencement of
the Term, result from any alteration, addition or improvement to the Premises
made by Tenant. Tenant acknowledges and agrees that Landlord shall be the owner
of any additions, alterations and improvements in the Premises or the Building
to the extent paid for by Landlord.

 

5.13 Vendors

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.

 

5.14 OFAC

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control of the United States Treasury (“OFAC”) (any such person,
group, entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person that either may cause or causes Landlord to be in
violation of any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the
Premises. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under
Section 7.1 of this Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 8.1 below, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.

ARTICLE VI

Casualty and Taking

 

6.1 Damage Resulting from Casualty

In case the Building or the Site are damaged by fire or casualty and such fire
or casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within one

 

Page 33



--------------------------------------------------------------------------------

hundred twenty (120) days from the time that repair work would commence,
Landlord may, at its election, terminate this Lease by notice given to Tenant
within sixty (60) days after the date of such fire or other casualty, specifying
the effective date of termination. The effective date of termination specified
by Landlord shall not be less than thirty (30) days nor more than forty-five
(45) days after the date of notice of such termination.

In case during the last eighteen (18) months of the Lease Term, the Premises are
damaged by fire or casualty and such fire or casualty damage cannot, in the
ordinary course, reasonably be expected to be repaired within one hundred fifty
(150) days (and/or as to special work or work which requires long lead time then
if such work cannot reasonably be expected to be repaired within such additional
time as is reasonable under the circumstances given the nature of the work) from
the time that repair work would commence , Tenant may, at its election,
terminate this Lease by notice given to Landlord within sixty (60) days after
the date of such fire or other casualty, specifying the effective date of
termination. The effective date of termination specified by Tenant shall be not
less than thirty (30) days nor more than forty-five (45) days after the date of
notice of such termination.

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly provided in the immediately following paragraph of this
Section 6.1) into proper condition for use and occupation and a just proportion
of the Annual Fixed Rent, Tenant’s share of Operating Costs and Tenant’s share
of real estate taxes according to the nature and extent of the injury to the
Premises shall be abated until the Premises shall have been put by Landlord
substantially into such condition except for punch list items. Notwithstanding
anything herein contained to the contrary, Landlord shall not be obligated to
expend for such repair and restoration any amount in excess of the net insurance
proceeds (plus any amount that Landlord elects to self-insure pursuant to
Section 8.12).

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
or which are existing in the Premises as of the

 

Page 34



--------------------------------------------------------------------------------

date of this Lease, and (y) with respect to which Tenant has carried “all risk”
insurance covering the loss or damage in accordance with Section 8.4 below and
pays the proceeds of such insurance (or an amount equivalent thereto) to
Landlord within five (5) business days following Landlord’s written request);
provided, however, that in no event shall Landlord be required to fund any
insufficiency in the insurance proceeds (or equivalent amount) provided by
Tenant with respect to such loss or damage (or to fund any of the costs of
restoration in the absence of any payment by Tenant).

Unless such restoration is completed within two hundred seventy (250) days from
the date of the casualty or taking, such period to be subject, however, to
extension where the delay in completion of such work is due to Force Majeure, as
defined hereinbelow (but in no event beyond fourteen (14) months from the date
of the casualty or taking), Tenant, as its sole and exclusive remedy, shall have
the right to terminate this Lease at any time after the expiration of such two
hundred seventy (250) day (as extended) period until the restoration is
substantially completed, such termination to take effect as of the thirtieth
(30th) day after the date of receipt by Landlord of Tenant’s notice, with the
same force and effect as if such date were the date originally established as
the expiration date hereof unless, within thirty (30) days after Landlord’s
receipt of Tenant’s notice, such restoration is substantially completed, in
which case Tenant’s notice of termination shall be of no force and effect and
this Lease and the Lease Term shall continue in full force and effect. When used
herein, “Force Majeure” shall mean any prevention, delay or stoppage due to
governmental regulation, strikes, lockouts, acts of God, acts of war, terrorists
acts, civil commotions, unusual scarcity of or inability to obtain labor or
materials, labor difficulties, fire or other casualty (including the time
necessary to repair any damage caused thereby) or other causes reasonably beyond
Landlord’s control (excluding Landlord’s financial difficulties) or attributable
to Tenant’s action or inaction.

 

6.2 Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord (or would have been maintained by Landlord had it not
elected to self-insure pursuant to Section 8.12) and such fire or casualty
damage cannot, in the ordinary course, reasonably be expected to be repaired
within ninety (90) days from the time that repair work would commence, Landlord
may, at its election, terminate the Term of this Lease by notice to the Tenant
given within sixty (60) days after such loss. If Landlord shall give such
notice, then this Lease shall terminate as of the date of such notice with the
same force and effect as if such date were the date originally established as
the expiration date hereof.

 

6.3 Rights of Termination for Taking

If the entire Building, or such portion of the Premises or such portion of the
common areas of the Office Park necessary to provide access to the Premises as
to render the balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for Tenant’s purposes, shall be taken by condemnation
or right of eminent domain, Landlord or Tenant shall have the right to terminate
this Lease by notice to the

 

Page 35



--------------------------------------------------------------------------------

other of its desire to do so, provided that such notice is given not later than
thirty (30) days after Tenant has been deprived of possession. If either party
shall give such notice, then this Lease shall terminate as of the date of such
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof.

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord’s
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.

 

6.4 Award

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Property and the
Site and the leasehold hereby created, or any one or more of them, accruing by
reason of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.

 

Page 36



--------------------------------------------------------------------------------

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any improvements or
alterations performed at Tenant’s expense and any of Tenant’s usual trade
fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

ARTICLE VII

Default

 

7.1 Tenant’s Default

 

  (a) If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:

 

  (i) Tenant shall fail to pay any installment of the Annual Fixed Rent,
Additional Rent or other charges for which provision is made herein on or before
the date on which the same become due and payable, and the same continues for
five (5) days after notice from Landlord thereof, or

 

  (ii) Landlord having rightfully given the notice specified in subdivision
(i) above twice in any calendar year, Tenant shall thereafter in the same
calendar year fail to pay the Annual Fixed Rent, Additional Rent or any other
monetary amount due under this Lease on or before the date on which the same
become due and payable, or,

 

  (iii) Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Sections 5.6 through 5.6.6 of
this Lease; or

 

  (iv) Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain general liability
insurance, or the employment of labor and contractors within the Premises which
interfere with Landlord’s work, in violation of Exhibit B), and such failure
continues for three (3) days after notice from Landlord to Tenant thereof; or

 

  (v)

Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or observed and Tenant shall fail to
remedy the same within thirty

 

Page 37



--------------------------------------------------------------------------------

  (30) days after notice to Tenant specifying such neglect or failure, or if
such neglect or failure is of such a nature that Tenant cannot reasonably remedy
the same within such thirty (30) day period, Tenant shall fail to commence
promptly to remedy the same and to prosecute such remedy to completion with
diligence and continuity; or

 

  (vi) Tenant’s leasehold interest in the Premises shall be taken on execution
or by other process of law directed against Tenant; or

 

  (vii) Tenant shall make an assignment for the benefit of creditors or shall
file a voluntary petition in bankruptcy or shall be adjudicated bankrupt or
insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future federal, state or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or

 

  (viii) A petition shall be filed against Tenant in bankruptcy or under any
other law seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future Federal,
State or other statute, law or regulation and shall remain undismissed or
unstayed for an aggregate of sixty (60) days (whether or not consecutive), or if
any debtor in possession (whether or not Tenant) trustee, receiver or liquidator
of Tenant or of all or any substantial part of its properties or of the Premises
shall be appointed without the consent or acquiescence of Tenant and such
appointment shall remain unvacated or unstayed for an aggregate of sixty
(60) days (whether or not consecutive) then, and in any of said cases
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance).

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

 

Page 38



--------------------------------------------------------------------------------

  (b) If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re-enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

 

  (c) In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 (a) or shall be otherwise terminated by breach of any
obligation of Tenant, Tenant covenants and agrees forthwith to pay and be liable
for, on the days originally fixed herein for the payment thereof, amounts equal
to the several installments of rent and other charges reserved as they would,
under the terms of this Lease, become due if this Lease had not been terminated
or if Landlord had not entered or re-entered, as aforesaid, and whether the
Premises be relet or remain vacant, in whole or in part, or for a period less
than the remainder of the Term, and for the whole thereof, but in the event the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent and other charges received by Landlord in reletting, after
deduction of all expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor shall any
credit of any kind be due for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s

 

Page 39



--------------------------------------------------------------------------------

obligation to use “reasonable efforts” hereunder. In no event shall Landlord be
required to (i) solicit or entertain negotiations with any other prospective
tenant for the Premises until Landlord obtains full and complete possession of
the Premises (including, without limitation, the final and unappealable legal
right to relet the Premises free of any claim of Tenant), (ii) relet the
Premises before leasing other vacant space in the Building, or (iii) lease the
Premises for a rental less than the current fair market rent then prevailing for
similar office space in the Building.

 

  (d) (i) In the alternative, Landlord may elect, by notice given to Tenant at
any time after such termination and whether or not Landlord shall have collected
any damages under subsection (c) above, but as final damages and in lieu of all
other damages beyond the date of such notice, to require Tenant to pay such a
sum as at the time of the giving of such notice represents the amount of the
excess, if any, of (a) the discounted present value, at a discount rate of 6%,
of the Annual Fixed Rent, Additional Rent and other charges which would have
been payable by Tenant under this Lease from the date of such notice for what
would be the then unexpired Lease Term if the Lease terms had been fully
complied with by Tenant, over and above (b) the discounted present value, at a
discount rate of 6%, of the Annual Fixed Rent, Additional Rent and other charges
that would be received by Landlord if the Premises were released at the time of
such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in Annual Fixed Rent and
Additional Rent if such are applicable) prevailing at the time of such notice as
reasonably determined by Landlord, plus all expenses which Landlord may have
incurred with respect to the collection of such damages.

(ii) For the purposes of this Article, if Landlord elects to require Tenant to
pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant’s share of excess taxes, Tenant’s
share of excess operating costs and Tenant’s share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.

 

  (e)

In case of any Event of Default, re-entry, dispossession by summary proceedings
or otherwise, Landlord may (i) re-let the Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms which may at
Landlord’s option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term of this Lease and may grant
concessions, abatements or free rent to the extent that Landlord considers
advisable or necessary to re-let the same and (ii) may make such alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable or necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Landlord
shall in no event be

 

Page 40



--------------------------------------------------------------------------------

liable in any way whatsoever for failure to re-let the Premises, or, in the
event that the Premises are re-let, for failure to collect the rent under
re-letting. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Premises, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 

  (f) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for. Further, nothing contained in
this Lease shall limit or prejudice the right of Landlord to prove for and
obtain in proceedings for bankruptcy or insolvency by reason of the termination
of this Lease, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above.

 

7.2 Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days after notice by Tenant to Landlord
properly specifying wherein Landlord has failed to perform any such obligation;
provided, however, that if such failure is of such a nature that Landlord cannot
reasonably remedy the same within such thirty (30) day period and Landlord has
commenced such cure within such thirty (30) day period, Landlord shall have such
additional time as is reasonably required to cure any such default provided that
Landlord diligently and continually prosecutes such cure to completion. The
Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against the Landlord from rent thereafter due and payable, but shall look
solely to the Landlord for satisfaction of such claim.

ARTICLE VIII

Insurance and Indemnity

 

8.1 Tenant’s Indemnity

(a) Indemnity. To the fullest extent permitted by law, Tenant waives any right
to contribution against the Landlord Parties (as hereinafter defined) and agrees
to indemnify and save harmless the Landlord Parties from and against all claims
of whatever nature by a third party arising from or claimed to have arisen from
(i) any act, omission or negligence of the Tenant Patties (as hereinafter
defined); (ii) any accident, injury or damage whatsoever caused to any person,
or to the property of any person, occurring in or about the Premises from the
earlier of (A) the date on which any Tenant Patty first enters the Premises for
any reason or (B) the Commencement Date, and thereafter

 

Page 41



--------------------------------------------------------------------------------

throughout and until the end of the Lease Term, and after the end of the Lease
Term for so long after the end of the Lease Term as any of Tenant’s Property (as
defined in Section 8.4) remains on the Premises, or Tenant or anyone acting by,
through or under Tenant may use, be in occupancy of any part of, or have access
to the Premises or any portion thereof; (iii) any accident, injury or damage
whatsoever occurring outside the Premises but within the Building, or on common
areas or the Office Park, where such accident, injury or damage results, or is
claimed to have resulted, from any act, omission or negligence on the part of
any of the Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant
shall pay such indemnified amounts as they are incurred by the Landlord Parties.
This indemnification shall not be construed to deny or reduce any other rights
or obligations of indemnity that any of the Landlord Parties may have under this
Lease. The indemnification rights of Landlord Parties provided in this Lease are
their exclusive indemnification rights with respect to this Lease. Landlord
Parties waive any additional rights to indemnification they may have against
Tenant Parties with respect to this Lease under common law. Notwithstanding
anything contained herein to the contrary, Tenant shall not be obligated to
indemnify a Landlord Party for any claims to the extent that such Landlord
Party’s damages in fact result from matters included in Landlord’s indemnity in
Section 8.1.1 of this Article.

(b) Breach. In the event that Tenant breaches any of its indemnity obligations
hereunder: (i) Tenant shall pay to the Landlord Parties all liabilities, loss,
cost, or expense (including reasonable attorneys’ fees) incurred as a result of
said breach; and (ii) the Landlord Parties may deduct and offset from any
amounts due to Tenant under this Lease any amounts owed by Tenant pursuant to
this Section 8.1(b).

(c) No limitation. The indemnification obligations under this Section 8.1 shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

(d) Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form reasonably acceptable to Landlord.

(e) Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.

(f) Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel

 

Page 42



--------------------------------------------------------------------------------

appointed by Tenant’s insurer (if such claim is covered by insurance without
reservation) or otherwise by counsel reasonably satisfactory to the Landlord
Party. The Landlord Parties shall not be bound by any compromise or settlement
of any such claim, action or proceeding without the prior written consent of
such Landlord Parties.

(g) Landlord Parties and Tenant Parties. The term “Landlord Party” or “Landlord
Parties” shall mean Landlord, any affiliate of Landlord, Landlord’s managing
agents for the Building, each mortgagee (if any), each ground lessor (if any),
and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.

 

  8.1.1 Landlord’s Indemnity. Subject to the limitations in Section 9.3 and in
Section 8.2 and Section 8.13 of this Article, and to the extent not resulting
from any act, omission, fault, negligence or misconduct of Tenant or its
contractors, licensees, invitees, agents, servants or employees, Landlord waives
its right to contribution and agrees to indemnify and save harmless Tenant from
and against any claim by a third party arising from any injury to any person
occurring in the Premises or in the Complex after the date that possession of
the Premises is first delivered to Tenant and until the expiration or earlier
termination of the Lease Term, to the extent such injury results from the
negligence or willful misconduct of Landlord or Landlord’s employees, or from
any breach or default by Landlord in the performance or observance of its
covenants or obligations under this Lease; provided, however, that in no event
shall the aforesaid indemnity render Landlord responsible or liable for any loss
or damage to fixtures, personal property or other property of Tenant, and
Landlord shall in no event be liable for any indirect or consequential damages.
Tenant shall provide notice of any such third party claim to Landlord as soon as
practicable. Landlord shall have the right, but not the duty, to defend the
claim. The provisions of this Section shall not be applicable to (i) the holder
of any mortgage now or hereafter on the Property or Building (whether or not
such holder shall be a mortgagee in possession of or shall have exercised any
rights under a conditional, collateral or other assignment of leases and/or
rents respecting the Property or Building), or (ii) any person acquiring title
as a result of, or subsequent to, a foreclosure of any such mortgage or a deed
in lieu of foreclosure, except to the extent of liability insurance maintained
by either of the foregoing. The indemnification rights of Tenant provided in
this Lease are its exclusive indemnification rights with respect to this Lease.
Tenant waives any additional rights to indemnification it may have against
Landlord Parties with respect to this Lease under common law.

 

Page 43



--------------------------------------------------------------------------------

8.2 Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Office Park as Tenant is given the right to use by this
Lease at Tenant’s own risk. The Landlord Parties shall not be liable to the
Tenant Patties for any damage, injury, loss, compensation, or claim (including,
but not limited to, claims for the interruption of or loss to a Tenant Party’s
business) based on, arising out of or resulting from any cause whatsoever,
including, but not limited to, repairs to any portion of the Premises or the
Building or the Office Park, any fire, robbery, theft, mysterious disappearance,
or any other crime or casualty, the actions of any other tenants of the Building
or of any other person or persons, or any leakage in any part or portion of the
Premises or the Building or the Office Park, or from water, rain or snow that
may leak into, or flow from any part of the Premises or the Building or the
Office Park, or from drains, pipes or plumbing fixtures in the Building or the
Office Park. Any goods, property or personal effects stored or placed in or
about the Premises shall be at the sole risk of the Tenant Party, and neither
the Landlord Patties nor their insurers shall in any manner be held responsible
therefor. The Landlord Patties shall not be responsible or liable to a Tenant
Party, or to those claiming by, through or under a Tenant Party, for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or any part of the premises adjacent to or
connecting with the Premises or any part of the Building or otherwise. The
provisions of this section shall be applicable to the fullest extent permitted
by law, and until the expiration or earlier termination of the Lease Term, and
during such further period as any of Tenant’s Property remains on the Premises,
or Tenant or anyone acting by, through or under Tenant may use, be in occupancy
of any part of, or have access to the Premises or of the Building.

 

8.3 Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as any of Tenant’s
Property remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or any portion thereof, a policy of commercial general liability
insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
contractual liability coverage, specifically covering but not limited to the
indemnification obligations undertaken by Tenant in this Lease. The minimum
limits of liability of such insurance shall be $3,000,000.00 per occurrence,
which may be satisfied through a combination of primary and excess/umbrella
insurance. In addition, in the event Tenant hosts a function in the Premises, in
the Building or on the Property, Tenant agrees to obtain, and cause any persons
or parties providing services for such function to obtain, the appropriate
insurance coverages as determined by Landlord (including liquor liability
coverage, if applicable) and provide Landlord with evidence of the same.

 

Page 44



--------------------------------------------------------------------------------

8.4 Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of this Lease, and during
such earlier or later time as Tenant may be performing work in or to the
Premises or have property, fixtures, furniture, equipment, machinery, goods,
supplies, wares or merchandise on the Premises, and continuing thereafter so
long as any of Tenant’s Property, remains on the Premises, or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of or have access
to, any part of the Premises, business interruption insurance and insurance
against loss or damage covered by the so-called “all risk” or equivalent type
insurance coverage with respect to (i) Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and other property
of Tenant located at the Premises, (ii) all additions, alterations and
improvements made by or on behalf of the Tenant in the Premises (except to the
extent paid for by Landlord in connection with this Lease or existing in the
Premises as of the date of this Lease) (“Leasehold Improvements”), and (iii) any
property of third parties, including but not limited to leased or rented
property, in the Premises in Tenant’s care, custody, use or control, provided
that such insurance in the case of (iii) may be maintained by such third
parties, (collectively, “Tenant’s Property”). At the request of Landlord, Tenant
shall provide to Landlord a detailed description of the Leasehold Improvements
made by or on behalf of Tenant and the cost thereof. The business interruption
insurance required by this section shall be in minimum amounts typically carried
by prudent tenants engaged in similar operations, but in no event shall be in an
amount less than the Annual Fixed Rent then in effect during any year during the
Term, plus any Additional Rent due and payable for the immediately preceding
year during the Term. The “all risk” insurance required by this section shall be
in an amount at least equal to the full replacement cost of Tenant’s Property.
In addition, during such time as Tenant is performing work in or to the
Premises, Tenant, at Tenant’s expense, shall also maintain, or shall cause its
contractor(s) to maintain, builder’s risk insurance for the full insurable value
of such work. Landlord and such additional persons or entities as Landlord may
reasonably request shall be named as loss payees, as their interests may appear,
on the policy or policies required by this section for Leasehold Improvements.
In the event of loss or damage covered by the “all risk” insurance required by
this Lease, the responsibilities for repairing or restoring the loss or damage
shall be determined in accordance with Article VI. To the extent that Landlord
is obligated to pay for the repair or restoration of the loss or damage covered
by the policy, Landlord shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. To the extent Tenant is obligated to pay for the
repair or restoration of the loss or damage, covered by the policy, Tenant shall
be paid the proceeds of the “all risk” insurance covering the loss or damage. If
both Landlord and Tenant are obligated to pay for the repair or restoration of
the loss or damage covered by the policy, the insurance proceeds shall be paid
to each of them in the pro rata proportion of their obligations to repair or
restore the loss or damage. If the loss or damage is not repaired or restored
(for example, if the Lease is terminated pursuant to Article VI), the insurance
proceeds shall be paid to Landlord and Tenant in the pro rata proportion of
their relative contributions to the cost of the leasehold improvements covered
by the policy.

 

Page 45



--------------------------------------------------------------------------------

8.5 Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term any of Tenant’s Property
remains on the Premises or as Tenant or anyone acting by, through or under
Tenant may use, or be in occupancy of, or have access to the Premises or any
portion thereof, (1) automobile liability insurance (covering any automobiles
owned or operated by Tenant at the Site); (2) worker’s compensation insurance as
required by law; and (3) employer’s liability insurance. Such automobile
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident. Such employer’s liability insurance shall be in
an amount not less than One Million Dollars ($1,000,000) for each accident, One
Million Dollars ($1,000,000) disease-policy limit, and One Million Dollars
($1,000,000) disease-each employee.

 

8.6 Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than
“Class X” in the most current Best’s Key Rating Guide or such similar rating as
may be reasonably selected by Landlord. All such insurance shall be acceptable
in form and content to Landlord. Tenant shall immediately notify Landlord upon
any cancellation or failure to renew with respect to any such insurance. All
commercial general liability, excess/umbrella liability and automobile liability
insurance policies shall be primary and noncontributory. No such policy shall
contain any deductible or self-insured retention greater than $25,000.00 for
property insurance and $25,000.00 for commercial general liability insurance.
Any deductibles and such self-insured retentions shall be deemed to be
“insurance” for purposes of the waiver in Section 8.13 below. Landlord reserves
the right from time to time to require Tenant to obtain higher minimum amounts
of insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.

 

8.7 Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.5 of this Lease or
any other provision of this Lease, shall name Landlord, Landlord’s managing
agent, and such other persons as Landlord may reasonably request from time to
time as additional insureds with respect to

 

Page 46



--------------------------------------------------------------------------------

liability arising out of or related to this Lease or the operations of Tenant
(collectively “Additional Insureds”). Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured. For the avoidance of doubt, each primary policy and each
excess/umbrella policy through which Tenant satisfies its obligations under this
Section 8.7 must provide coverage to the Additional Insureds that is primary and
non-contributory.

 

8.8 Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit F, however, other forms of certificates may
satisfy the requirements of this Section 8.8). Failure by the Tenant to provide
the certificates or letters required by this Section 8.8 shall not be deemed to
be a waiver of the requirements in this Section 8.8. Upon request by Landlord, a
true and complete copy of any insurance policy required by this Lease shall be
delivered to Landlord within ten (10) days following Landlord’s request.

 

8.9 Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article, provided that the terms of this
Section 8.9 shall not relieve Tenant of any of its obligations to comply with
the requirements of this Article. Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Article have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant
first enters the Premises or (ii) the commencement of the sublease. Tenant shall
be responsible for identifying and remedying any deficiencies in such
certificates or policy provisions.

 

8.10 No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Office Park and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Office Park or the property of
Landlord in amounts reasonably satisfactory to Landlord.

 

Page 47



--------------------------------------------------------------------------------

8.11 Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Office Park or on the Property and equipment of Landlord or any other tenant or
subtenant in the Building shall be higher than they otherwise would be, Tenant
shall reimburse Landlord and/or the other tenants and subtenants in the Building
for the additional insurance premiums thereafter paid by Landlord or by any of
the other tenants and subtenants in the Building which shall have been charged
because of the aforesaid reasons, such reimbursement to be made from time to
time on Landlord’s demand.

 

8.12 Landlord’s Insurance

(a) Required insurance. Landlord shall maintain insurance against loss or damage
with respect to the Building on an “all risk” or equivalent type insurance form,
with customary exceptions, subject to such deductibles and self-insured
retentions as Landlord may reasonably determine, in an amount equal to at least
the replacement value of the Building. Landlord shall also maintain such
insurance with respect to any improvements, alterations, and fixtures of Tenant
located at the Premises to the extent paid for by Landlord. The cost of such
insurance shall be treated as a part of Landlord’s Operating Expenses. Payment
for losses thereunder shall be made solely to Landlord.

(b) Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Office Park, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.

(c) Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Landlord’s Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Building.

(d) No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

 

Page 48



--------------------------------------------------------------------------------

8.13 Waiver of Subrogation

To the fullest extent permitted by law, and notwithstanding any term or
provision of this Lease to the contrary, the parties hereto waive and release
any and all rights of recovery against the other, and agree not to seek to
recover from the other or to make any claim against the other, and in the case
of Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 

8.14 Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this Section 8.14 shall name the
Additional Insureds as additional insureds with respect to liability arising out
of or related to their work or services. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured. Tenant shall obtain and submit to Landlord, prior to the earlier of
(i) the entry onto the Premises by such contractors or subcontractors or
(ii) commencement of the work or services, certificates of insurance evidencing
compliance with the requirements of this Section 8.14.

 

Page 49



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous Provisions

 

9.1 Waiver

No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right to
declare the failure of Tenant to satisfy any such condition or deliver any such
item an Event of Default under this Lease. Further, no waiver at any time of any
of the provisions hereof by Landlord or Tenant shall be construed as a waiver of
any of the other provisions hereof, and a waiver at any time of any of the
provisions hereof shall not be construed as a waiver at any subsequent time of
the same provisions. The consent or approval of Landlord or Tenant to or of any
action by the other requiring such consent or approval shall not be construed to
waive or render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

9.2 Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

 

9.3 Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed, kept and performed, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the expiration or termination
of this Lease without the consent of Landlord), without hindrance or ejection by
any persons lawfully claiming under Landlord to have

 

Page 50



--------------------------------------------------------------------------------

title to the Premises superior to Tenant, subject, however, to the terms of this
Lease; the foregoing covenant of quiet enjoyment is in lieu of any other
covenant, express or implied; and it is understood and agreed that this covenant
and any and all other covenants of Landlord contained in this Lease shall be
binding upon Landlord and Landlord’s successors, including ground or master
lessees, only with respect to breaches occurring during Landlord’s or Landlord’s
successors’ respective ownership of Landlord’s interest hereunder, as the case
may be.

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
beneficiary of any trust of which any person holding Landlord’s interest is
trustee, nor any member, manager, partner, director or stockholder, nor
Landlord’s managing agent, shall ever be personally liable for any such
judgment, or for the payment of any monetary obligation to Tenant. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest, or any action not involving the
personal liability of Landlord (original or successor), any successor trustee to
the persons named herein as Landlord, or any beneficiary of any trust of which
any person holding Landlord’s interest is trustee, or of any manager, member,
partner, director or stockholder of Landlord or of Landlord’s managing agent to
respond in monetary damages from Landlord’s assets other than Landlord’s equity
interest aforesaid in the Building, but in no event shall Tenant have the right
to terminate or cancel this Lease or to withhold rent or to set-off any claim or
damages against rent as a result of any default by Landlord or breach by
Landlord of its covenants or any warranties or promises hereunder, except in the
case of a wrongful eviction of Tenant from the demised premises (constructive or
actual) by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In no event shall Landlord or Tenant
ever be liable to the other party for any indirect or consequential damages
suffered from whatever cause; provided, however, that the foregoing shall not
limit or alter any procedural right or remedy of Landlord under this Lease nor
shall the same apply to the obligations of Tenant with respect to any hold over
by Tenant after the expiration or earlier termination of this Lease. In the
event that Landlord shall be determined to have acted unreasonably in
withholding any consent or approval under this Lease, the sole recourse and
remedy of Tenant in respect thereof shall be to specifically enforce Landlord’s
obligation to grant such consent or approval, and in no event shall the Landlord
be responsible for any damages of whatever nature in respect of its failure to
give such consent or approval nor shall the same otherwise affect the
obligations of Tenant under this Lease or act as any termination of this Lease.

 

9.4 Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of

 

Page 51



--------------------------------------------------------------------------------

any of Landlord’s defaults by such holder or ground lessor within a reasonable
time thereafter (including a reasonable time to obtain possession of the
premises if the mortgagee or ground lessor elects to do so) shall be treated as
performance by Landlord. For the purposes of this Section 9.4 or Section 9.14,
the term “mortgage” includes a mortgage on a leasehold interest of Landlord (but
not one on Tenant’s leasehold interest). If any mortgage is listed on Exhibit G
then the same shall constitute notice from the holder of such mortgage for the
purposes of this Section 9.4. Further no Annual Fixed Rent or Additional Rent
may be paid by Tenant more than thirty (30) days in advance except with the
prior written consent of all holder(s) of such mortgages and ground leases, and
any such payment without such consent shall not be binding on such holder(s).

 

9.5 Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

  (a) That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

  (b) That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

 

Page 52



--------------------------------------------------------------------------------

9.6 Surrender

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

 

9.7 Brokerage

(A) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this Lease other than the broker, person or
firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Tenant shall defend the
claim against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Tenant relative to dealings by Landlord with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Landlord shall defend the
claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker for the Original Term of this Lease, if
any, designated in Section 1.1 hereof.

 

9.8 Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

9.9 Provisions Binding, Etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an

 

Page 53



--------------------------------------------------------------------------------

individual, upon and to his heirs, executors, administrators, successors and
assigns. Each term and each provision of this Lease to be performed by Tenant
shall be construed to be both a covenant and a condition. The reference
contained to successors and assigns of Tenant is not intended to constitute a
consent to subletting or assignment by Tenant.

 

9.10 Recording; Confidentiality

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants, investors, subtenants and
attorneys who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same. In the event Tenant is required by law
to provide this Lease or disclose any of its terms, Tenant shall give Landlord
prompt notice of such requirement prior to making disclosure so that Landlord
may seek an appropriate protective order. If failing the entry of a protective
order Tenant is compelled to make disclosure, Tenant shall only disclose
portions of the Lease which Tenant is required to disclose and will exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded to the information so disclosed.

 

9.11 Notices

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case maybe:

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that

 

Page 54



--------------------------------------------------------------------------------

such receipt is refused, (ii) if the notice is unable to be delivered due to a
change of address of which no notice was given, notice shall be effective upon
the date such delivery was attempted, (iii) if the notice address is a post
office box number, notice shall be effective the day after such notice is sent
as provided hereinabove or (iv) if the notice is to a foreign address, notice
shall be effective two (2) days after such notice is sent as provided
hereinabove.

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

9.12 When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant hereby
represent and warrant to the other that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
and Tenant has been duly authorized to do so.

 

9.13 Section Headings

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

9.14 Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
in the case of a future mortgage the holder of such mortgage agrees to recognize
the rights of Tenant under this

 

Page 55



--------------------------------------------------------------------------------

Lease (including the right to use and occupy the Premises) upon the payment of
rent and other charges payable by Tenant under this Lease and the performance by
Tenant of Tenant’s obligations hereunder. In confirmation of such subordination
and recognition, Tenant shall execute and deliver promptly such instruments of
subordination and recognition as such mortgagee may reasonably request subject
to receipt of such instruments of recognition from such mortgagee as Tenant may
reasonably request (Tenant hereby agreeing to pay any legal or other fees
charged by the mortgagee in connection with providing the same). Tenant hereby
appoints such mortgagee (from time to time) as Tenant’s attorney-in-fact to
execute such subordination upon default of Tenant in complying with such
mortgagee’s (from time to time) request. In the event that any mortgagee or its
respective successor in title shall succeed to the interest of Landlord, then,
this Lease shall nevertheless continue in full force and effect and Tenant shall
and does hereby agree to attorn to such mortgagee or successor and to recognize
such mortgagee or successor as its landlord. If any holder of a mortgage which
includes the Premises, executed and recorded prior to the date of this Lease,
shall so elect, this Lease and the rights of Tenant hereunder, shall be superior
in right to the rights of such holder, with the same force and effect as if this
Lease had been executed, delivered and recorded, or a statutory notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.
The election of any such holder shall become effective upon either notice from
such holder to Tenant in the same fashion as notices from Landlord to Tenant are
to be given hereunder or by the recording in the appropriate registry or
recorder’s office of an instrument in which such holder subordinates its rights
under such mortgage to this Lease.

If in connection with obtaining financing for the Building or Office Park, a
bank, insurance company, pension trust or other institutional lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or condition its consent thereto,
provided that such modifications do not increase the monetary obligations of
Tenant hereunder or materially adversely affect the leasehold interest hereby
created.

9.15 Status Reports and Financial Statements

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, within ten (10) business days after the request of Landlord made from
time to time, will promptly furnish to Landlord, or any existing or potential
holder of any mortgage encumbering the Premises, the Building, the Site and/or
the Property or any potential purchaser of the Premises, the Building, the Site
and/or the Property, (each an “Interested Party”), a statement of the status of
any matter pertaining to this Lease, including, without limitation,
acknowledgments that (or the extent to which) each party is in compliance with
its obligations under the terms of this Lease. In addition, Tenant shall deliver
to Landlord, or any Interested Party designated by Landlord, financial
statements of Tenant and any guarantor of Tenant’s obligations under this Lease,
as reasonably requested by Landlord, including, but not limited to financial
statements for the past three (3) years; provided, however, that Landlord shall
keep any non-public information provided by Tenant pursuant to this

 

Page 56



--------------------------------------------------------------------------------

Section 9.15 confidential, and shall not disclose the same other than (i) to
Landlord’s officers, employees and consultants (or to any of the Interested
Parties, provided that Landlord informs such Interested Parties of Landlord’s
confidentiality obligations under this Section 9.15), or (ii) to the extent
required by applicable law or by any administrative, governmental or judicial
proceeding. Any such status statement or financial statement delivered by Tenant
pursuant to this Section 9.15 (or any financial statement otherwise delivered by
Tenant in connection with this Lease or any future amendment hereto) may be
relied upon by any Interested Party.

 

9.16 Self-Help

If Tenant shall at any time default (beyond applicable notice and cure periods,
if any) in the performance of any obligation under this Lease (although notice
and cure shall not be required either in an emergency or where Tenant has
alleged in written notice to Landlord that an unsafe or dangerous condition
exists), Landlord shall have the right, but shall not be obligated, to enter
upon the Premises and to perform such obligation notwithstanding the fact that
no specific provision for such substituted performance by Landlord is made in
this Lease with respect to such default. In performing such obligation, Landlord
may make any payment of money or perform any other act. All sums so paid by
Landlord (together with interest at the rate of two and one-half percentage
points over the then prevailing prime rate in Boston as set by Bank of America,
N.A., or its successor) (but in no event greater than the maximum rate permitted
by applicable law) and all costs and expenses in connection with the performance
of any such act by Landlord, shall be deemed to be Additional Rent under this
Lease and shall be payable to Landlord immediately on demand. Landlord may
exercise the foregoing rights without waiving any other of its rights or
releasing Tenant from any of its obligations under this Lease.

 

9.17 Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to 175% of the greater of (x) the
Annual Fixed Rent and Additional Rent calculated (on a daily basis) at the
highest rate payable under the terms of this Lease or (y) the fair market rental
value of the Premises, in each case for the period measured from the day on
which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease. Nothing in the foregoing nor any other
term or provision of this Lease shall be deemed to permit Tenant to retain
possession of the Premises or hold over in the Premises after the expiration or
earlier termination of the Lease Term. All property which remains in the
Building or the Premises after the expiration or termination of this Lease
(unless Tenant is then holding over) shall be conclusively deemed to be
abandoned and may either be retained by Landlord as its property or sold or
otherwise disposed of in such manner as Landlord may see fit. If any part
thereof shall be sold, then Landlord may

 

Page 57



--------------------------------------------------------------------------------

receive the proceeds of such sale and apply the same, at its option against the
expenses of the sale, the cost of moving and storage, any arrears of rent or
other charges payable hereunder by Tenant to Landlord and any damages to which
Landlord may be entitled under this Lease and at law and in equity.

 

9.18 Extension Option

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the option to extend and as of the
commencement of the Extended Term in question (i) there exists no Event of
Default (defined in Section 7.1) and there have been no more than two (2) Event
of Default occurrences during the Term, (ii) this Lease is still in full force
and effect, and (iii) Tenant has neither assigned this Lease nor sublet the
Premises (except for an assignment or subletting permitted without Landlord’s
consent under Section 5.6.4 hereof), Tenant shall have the right to extend the
Term hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for the Annual Fixed Rent which shall be adjusted during the
option periods as hereinbelow set forth) for one (1) period of three (3) years
as hereinafter set forth. The option period is sometimes herein referred to as
the “Extended Term.” Notwithstanding any implication to the contrary Landlord
has no obligation to make any additional payment to Tenant in respect of any
construction allowance or the like or to perform any work to the Premises as a
result of the exercise by Tenant of any such option.

(B) If Tenant desires to exercise the option to extend the Term, then Tenant
shall give notice (“Exercise Notice”) to Landlord, not earlier than twelve
(12) months nor later than nine (9) months prior to the expiration of the Term
as it may have been previously extended hereunder of Tenant’s request for
Landlord’s quotation of the annual fair market rent for the Premises as of the
commencement date of the extension period, such quotation to be based on the use
of the Premises as first class office space utilizing properties of a similar
character within the Boston West Suburban market (including premises within the
Property if at the time such quotation is requested such premises shall be
available for rent) (hereinafter called the “Annual Market Rent”). Within thirty
(30) days after Landlord’s receipt of Tenant’s notice requesting such a
quotation, Landlord shall notify Tenant of Landlord’s quotation of the Annual
Market Rent. If at the expiration of fifteen (15) days after the date when
Landlord provides such quotation to Tenant as aforesaid (the “Negotiation
Period”), Landlord and Tenant have not reached agreement on a determination of
an Annual Fixed Rent for the Extended Term and executed a written instrument
extending the Term of this Lease pursuant to such agreement, then Tenant shall
have the right, for fifteen (15) days following the expiration of the
Negotiation Period, to make a request to Landlord for a broker determination
(the “Broker Determination”) of the Prevailing Market Rent (as defined in
Exhibit H attached hereto) for the Extended Term, which Broker Determination
shall be made in the manner set forth in Exhibit H If Tenant timely shall have
requested the Broker Determination, then the Annual Fixed Rent for the Extended
Term shall be the greater of (a) the Prevailing Market Rent as determined by the
Broker Determination or (b) the Annual Fixed Rent in effect during the last
twelve (12) month period of the Lease Term

 

Page 58



--------------------------------------------------------------------------------

immediately prior to the Extended Term. If Tenant does not timely request the
Broker Determination, then the Annual Fixed Rent during the Extended Term shall
be equal to the greater of (a) the Annual Market Rent as quoted by Landlord for
the option period, or (b) the Annual Fixed Rent in effect during the last twelve
(12) month period of the Lease Term immediately prior to the Extended Term.

(C) Upon the giving of such notice by Tenant to Landlord exercising Tenant’s
option to extend the lease Term in accordance with the provisions of
Section 9.18(B) above, this Lease and the Term hereof shall be extended, for the
option period, without the necessity for the execution of any additional
documents (except that Landlord and Tenant agree to enter into an instrument in
writing setting forth the Annual Fixed Rent for the Extended Term determined in
the relevant manner set forth in this Section 9.18); and in such event all
references herein to the Term or the term of this Lease shall be construed as
referring to the Term, as so extended, unless the context clearly otherwise
requires, and except that there shall be no further option to extend the Lease
Term.

 

9.19 Security Deposit

(A) If, in Section 1.1 hereof, a security deposit is specified, Tenant agrees
that the same will be paid upon execution and delivery of this Lease, and that
Landlord shall hold the same, throughout the term of this Lease (including any
extension thereof), as security for the performance by Tenant of all obligations
on the part of Tenant to be kept and performed. Landlord shall have the right
from time to time without prejudice to any other remedy Landlord may have on
account thereof, to apply such deposit, or any part thereof, to Landlord’s
damages arising from any default on the part of Tenant which continues beyond
applicable notice and cure periods, if any. If Landlord so applies all or any
portion of such deposit, Tenant shall within seven (7) days after notice from
Landlord deliver cash to Landlord in an amount sufficient to restore such
deposit to the full amount stated in Section 1.1. Tenant not then being in
default and having performed all of its obligations under this Lease, including
the payment of all Annual Fixed Rent, Landlord shall return the deposit, or so
much thereof as shall not have theretofore been applied in accordance with the
terms of this Section 9.19, to Tenant on the expiration or earlier termination
of the term of this Lease and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time. While Landlord
holds such deposit, Landlord shall have no obligation to pay interest on the
same and shall have the right to commingle the same with Landlord’s other funds.
If Landlord conveys Landlord’s interest under this Lease, the deposit, or any
part thereof not previously applied, may be turned over by Landlord to
Landlord’s grantee, and, if so turned over, Tenant agrees to look solely to such
grantee for proper application of the deposit in accordance with the terms of
this Section 9.19, and the return thereof in accordance herewith.

Neither the holder of any mortgage nor the lessor in any ground lease on
property which includes the Premises shall ever be responsible to Tenant for the
return or application of any such deposit, whether or not it succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder or ground lessor.

 

Page 59



--------------------------------------------------------------------------------

(B) (i) Landlord shall return a Thirteen Thousand Five Hundred and Forty-Three
Dollars and 00/100 ($13,543.00) portion of such deposit to Tenant so that the
remainder of such deposit shall be Twenty-Seven Thousand Eight Hundred and
Eighty-Six Dollars and 00/100 ($27,086.00) on the first day of the eighteenth
(18th) month of the Lease Term if (i) Tenant is not then in default under the
terms of this Lease without the benefit of notice or grace, (ii) Landlord has
not applied such deposit or any portion thereof to Landlord’s damages arising
from any default on the part of Tenant, whether or not Tenant has restored the
amount so applied by Landlord and (iii) there have been no more than two
(2) Event of Default occurrences during the Term.

(ii) If Tenant believes that it has satisfied all the conditions precedent to a
reduction in the amount of the security deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord determines that all of the
aforesaid conditions are met, the security deposit shall be so reduced in
accordance with this Section.

 

9.20 Late Payment.

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand. Notwithstanding the
foregoing, Landlord agrees to waive the late charges due hereunder for the first
late payment by Tenant under this Lease per calendar year, provided that
Landlord receives such payment from Tenant within five (5) business days of the
Due Date (provided further that if such payment is not received within the
aforesaid five (5) business day period, interest on the Outstanding Amount will
accrue as of the original Due Date). Any other late payments during that same
calendar year shall be subject to the imposition of the late charge immediately
following the Due Date as set forth above.

 

9.21 Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (10) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord

 

Page 60



--------------------------------------------------------------------------------

hereunder or by law in the case of non-payment of Annual Fixed Rent. Unless
expressly otherwise provided in this Lease, the performance and observance by
Tenant of all the terms, covenants and conditions of this Lease to be performed
and observed by Tenant shall be at Tenant’s sole cost and expense. If Tenant has
not objected to any statement of Additional Rent which is rendered by Landlord
to Tenant within ninety (90) days after Landlord has rendered the same to
Tenant, then the same shall be deemed to be a final account between Landlord and
Tenant not subject to any further dispute. In the event that Tenant shall seek
Landlord’s consent or approval under this Lease, then Tenant shall reimburse
Landlord, upon demand, as Additional Rent, for all reasonable costs and
expenses, including legal and architectural costs and expenses, incurred by
Landlord in processing such request, whether or not such consent or approval
shall be given. Notwithstanding anything in this Lease to the contrary, if
Landlord or any affiliate of Landlord has elected to qualify as a real estate
investment trust (“REIT”), any service required or permitted to be performed by
Landlord pursuant to this Lease, the charge or cost of which may be treated as
impermissible tenant service income under the laws governing a REIT, may be
performed by a taxable REIT subsidiary that is affiliated with either Landlord
or Landlord’s property manager, an independent contractor of Landlord or
Landlord’s property manager (the “Service Provider”). If Tenant is subject to a
charge under this Lease for any such service, then, at Landlord’s direction,
Tenant will pay such charge either to Landlord for further payment to the
Service Provider or directly to the Service Provider, and, in either case,
(i) Landlord will credit such payment against Additional Rent due from Tenant
under this Lease for such service, and (ii) such payment to the Service Provider
will not relieve Landlord from any obligation under the Lease concerning the
provisions of such service.

9.22 Waiver of Trial By Jury

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.

9.23 Electronic Signatures

The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.

9.24 Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

 

Page 61



--------------------------------------------------------------------------------

9.25 Light and Air

Tenant agrees that no diminution of light, air or view by any structure (inside
or outside the Building) which may hereafter be erected or modified (whether or
not by Landlord) shall entitle Tenant to any reduction of rent hereunder, result
in any liability of Landlord to Tenant, or in any other way affect this Lease.

 

9.26 Name of Building

Tenant shall not use the name of the Building or Office Park for any purpose
other than as the address of the business conducted by Tenant in the Premises
without the written consent of Landlord. Landlord reserves the right to change
the name of the Building and/or the Office Park at any time in its sole
discretion by written notice to Tenant and Landlord shall not be liable to
Tenant for any loss, cost or expense on account of any such change of name.

[Signatures on Following Page]

 

Page 62



--------------------------------------------------------------------------------

EXECUTED in two or more counterparts each of which shall be deemed to be an
original.

 

WITNESS:

 

 LANDLORD:

 

  BP BAY COLONY LLC, a Delaware limited liability company   BY: BP BAY COLONY
HOLDINGS LLC, a Delaware limited liability company, its sole member   BY: BOSTON
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its member

 

BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner By:  
/s/ David C. Provost Name:   David C. Provost Title:   SVP

 

WITNESS:

 

TENANT:

 

ELOXX PHARMACEUTICALS, INC, a Delaware corporation By:   /s/ Silvia Norman Name:
  Silvia Norman Title:   CEO   Hereunto duly authorized

 

Page 63



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF OFFICE PARK

Parcel I:

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

Northeasterly by Winter Street, eight hundred sixty-six and 87/100 feet;

Easterly by land now or formerly of City of Cambridge, four hundred forty-two
and 93/100 feet;

Southwesterly by land now or formerly of Waltham Resources Corp., ten hundred
and fifty feet; and

Northerly, by three lines measuring together, four hundred fourteen and 19/100
feet,

Northwesterly, by three lines measuring together, seven hundred forty-three and
28/100 feet,

Southwesterly, being a curving line, three hundred sixty-four and 63/100 feet,

Northwesterly, one hundred forty and 15/100 feet,

Northeasterly, ninety-two and 37/100 feet,

Northwesterly, twenty feet,

Northeasterly, three hundred and eighty-three feet, and

Northwesterly, twenty feet, all by Lot 6 as shown on plan hereinafter mentioned.

Said parcel is shown as Lot 5, Sheet 4, on said plan. (Plan No. 41218C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

Parcel II:

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

 

Page 1

Exhibit A



--------------------------------------------------------------------------------

Northeasterly, by Winter Street, four hundred and one feet,

Southeasterly, twenty feet,

Southwesterly, three hundred and eighty-three feet,

Southeasterly, twenty feet,

Southwesterly, ninety-two    and 37/100 feet,

Southeasterly, one hundred forty and 19/100 feet,

Northeasterly, being a curving line, three hundred sixty-four and 63/100 feet,

Southeasterly, by three lines measuring together, seven hundred forty-three and
28/100 feet, and

Southerly, by three lines measuring together, four hundred fourteen and 19/100
feet, all by Lot 5 as shown on plan hereinafter mentioned;

Southwesterly by land now or formerly of Waltham Resources Corp., four hundred
eighty-nine and 18/100 feet,

Northerly, four hundred twelve and 10/100 feet, and

Northwesterly, three hundred twenty-six and 44/100 feet, by Lot 7 on said plan;
and

Northeasterly, thirteen and 10/100 feet,

Northwesterly, three hundred seventy-nine and 63/100 feet,

Northwesterly, again, four hundred forty-seven and 33/100 feet,

Northeasterly, two hundred five and 91/100 feet, and

Northwesterly, twenty feet, all by Lot 8 on said plan.

Said parcel is shown as Lot 6, Sheet 3, on said plan, (Plan No. 412 l 8C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

 

Page 2

Exhibit A



--------------------------------------------------------------------------------

Parcel III:

Those certain parcels of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, being shown as Lots 10 and 11 on a plan entitled
“Land Court Plan of Land in Waltham, Mass., Prepared for: London & Leeds
Development Corp., scale: l”-80’, dated May 2, 1995, prepared by Schofield
Brothers of New England, Inc., 1071 Worcester Road, Framingham, Mass. 01701,
filed in the Land Registration Office as Land Court Plan No. 41218E.

Parcel IV {Appurtenant Rights):

TOGETHER WITH the rights, easements, benefits and appurtenances in the following
instruments:

 

A. Declaration of Easement dated April 30, 1984 and filed with the Middlesex
South Registry District of the Land Court as Document Number 661086.

 

B. Declaration of Restrictions dated October 20, 1983 and recorded with the
Middlesex South Registry of Deeds at Book 15274, Page 590.

 

C. Grant of Utility Easements dated October 20, 1983 and recorded with the
Middlesex South Registry of Deeds at Book 15274, Page 577 and filed with the
Middlesex South Registry District of the Land Court as Document Number 649824.

 

D. License Agreement dated June 8, 1984 and recorded with the Middlesex South
Registry of Deeds at Book 15651, Page 171.

 

E. Declaration of Easements and Covenants dated October 30, 1986 and filed with
the Land Court as Document number 726257; as amended by First Amendment of
Declaration of Easements and Covenants dated December 15, 1997 and filed with
the Land Court as Document Number 1049953.

 

F. Grant of Drainage Easements dated October 20, 1983 and recorded with the
Registry of Deeds at Book 15274, Page 597.

 

Page 3

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

WORK AGREEMENT

 

1.1   

Condition of Premises

     2   1.2   

Quality and Performance of Work

     2   1.3   

Early Access by Tenant

     2  

 

Page 1

Exhibit B



--------------------------------------------------------------------------------

1.1 Condition of Premises

(A) Landlord shall perform the following work in the Premises at Landlord’s sole
cost and expense (collectively, the “Landlord Work”): (i) install new building
standard carpet in all existing carpeted areas throughout the Premises,
(ii) make any needed repairs to the kitchen plumbing fixtures as determined by
Landlord in its reasonable discretion, and (iii) repair sheetrock as needed and
paint the interior of the Premises with building standard paint. Except for the
Landlord Work, Tenant shall accept the Premises in their as-is condition without
any obligation on the Landlord’s part to perform any additions, alterations,
improvements, demolition or other work therein or pertaining thereto.

(B) If Landlord shall have failed to substantially complete the Landlord Work on
or before Outside Completion Date, the Annual Fixed Rent shall be abated by one
(1) day for each day beyond the Outside Completion Date that Landlord thus fails
to substantially complete the Landlord Work. The foregoing rent abatement shall
be Tenant’s sole and exclusive remedy at law or in equity or otherwise for
Landlord’s failure to substantially complete the Landlord Work within the time
period set forth above.

 

1.2 Quality and Performance of Work

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 5.12 of the Lease). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each patty authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 of the Lease
or any person hereafter designated in substitution or addition by notice to the
party relying.

 

1.3 Early Access by Tenant

Beginning on the date that is two (2) weeks prior to the date on which Landlord
reasonably estimates that Landlord will deliver the Premises to Tenant with the
Landlord Work substantially complete, Landlord shall permit Tenant access (which
shall include access to the server room within the Premises) for installing
Tenant’s trade fixtures, office equipment and furnishings in portions of the
Premises prior to substantial completion of Landlord Work when it can be done
without material interference with remaining work or with the maintenance of
harmonious labor relations. Any such access by Tenant shall be upon all of the
terms and conditions of the Lease (other than the payment of Annual Fixed Rent)
and shall be at Tenant’s sole risk, and Landlord shall not be responsible for
any injury to persons or damage to property resulting from such early access by
Tenant.

 

Page 2

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD SERVICES

 

I. CLEANING

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and, Saturdays
and Sundays.

 

  A. OFFICE AREAS

Cleaning and janitorial services to be provided in the office areas shall
include:

 

  1. Vacuuming, damp mopping of resilient floors and trash removal.

 

  2. Dusting of horizontal surfaces within normal reach (tenant equipment to
remain in place).

 

  3. High dusting and dusting of vertical blinds to be rendered as needed.

 

  B. LAVATORIES

Cleaning and janitorial services to be provided m the common area lavatories of
the building shall include:

 

  I. Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.

 

  2. Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

  3. High dusting to be rendered as needed.

 

  C. MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

  1. Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

  2. High dusting to be rendered as needed.

 

Page 1

Exhibit C



--------------------------------------------------------------------------------

  D. WINDOW CLEANING

All exterior windows shall be washed on the inside and outside surfaces
semi-annually.

 

II. HVAC

 

  A. Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one
(1) person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 3.0 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system’s ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant’s
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.

Operating criteria of the basic system shall not be less than the following:

 

  (i) Cooling season indoor temperatures of not in excess of 73 - 79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.

 

  (ii) Heating season minimum room temperature of 68 - 75 degrees Fahrenheit
when outdoor temperatures are 6 degrees Fahrenheit ambient.

 

  B. Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m. Monday
through Friday (legal holidays in all cases excepted).

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional Rent, upon receipt of billing therefor.

 

Page 2

Exhibit C



--------------------------------------------------------------------------------

III. ELECTRICAL SERVICES

 

  A. Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

  B. In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot, Landlord may at its option require the installation of separate
metering (Tenant being solely responsible for the costs of any such separate
meter and the installation thereof) and direct billing to Tenant for the
electric power required for any such special equipment.

 

  C. Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant.

 

IV. ELEVATORS

Provide passenger elevator service.

 

V. WATER

Provide tempered water for lavatory purposes and cold water for drinking,
lavatory and toilet purposes.

 

VI. CARD ACCESS SYSTEM

Landlord will provide a card access system at one entry door of the building.

 

Page 3

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FLOOR PLAN

 

LOGO [g542149g94k87.jpg]

 

Page 1

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

THIS AGREEMENT made this      day of              200    , by and between
[LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

W I T N E S S E T H T H A T:

1. This Agreement is made pursuant to Section [2.4] of that certain Lease dated
[date], between Landlord and Tenant (the “Lease”).

2. It is hereby stipulated that the Lease Term commenced on [commencement date],
(being the “Commencement Date” under the Lease), and shall end and expire on
[expiration date], unless sooner terminated or extended, as provided for in the
Lease.

WITNESS the execution hereof by persons hereunto duly authorized. the date first
above written.

 

  LANDLORD:   [INSERT LL SIGNATURE BLOCK]

By:  

 

Name:   Title:  

  TENANT: ATTEST:   [TENANT] By:                                     
                      By: /s/ Silvia Noiman                                
Name:   Name: Silvia Noiman Title:   Title: CEO              Hereunto duly
authorized

 

Page 1

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CERTIFICATE OF INSURANCE

 

LOGO [g542149g16w15.jpg]

 

Page 1

Exhibit F



--------------------------------------------------------------------------------

LOGO [g542149g30h76.jpg]

 

Page 2

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

LIST OF MORTGAGES

None.

 

Page 1

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

BROKER DETERMINATION OF PREVAILING MARKET RENT

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1. Tenant’s Request. Tenant shall send a notice to Landlord in accordance with
Section 9.18 of the Lease, requesting a Broker Determination of the Prevailing
Market Rent, which notice to be effective must (i) make explicit reference to
the Lease and to the specific section of the Lease pursuant to which said
request is being made, (ii) include the name of a broker selected by Tenant to
act for Tenant, which broker shall be affiliated with a major Boston commercial
real estate brokerage firm selected by Tenant and which broker shall have at
least ten (10) years’ experience dealing in properties of a nature and type
generally similar to the Building located in the Boston West Suburban Market,
and (iii) explicitly state that Landlord is required to notify Tenant within
thirty (30) days of an additional broker selected by Landlord.

 

2. Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of a broker having at least the affiliation and experience
referred to above.

 

3. Selection of Third Broker. Within ten (10) days thereafter the two
(2) brokers so selected shall select a third such broker also having at least
the affiliation and experience referred to above.

 

4. Rental Value Determination. Within thirty (30) days after the selection of
the third broker, the three (3) brokers so selected, by majority opinion, shall
make a determination of the annual fair market rental value of the Premises for
the Extended Term. Such annual fair market rental value determination (x) may
include provision for annual increases in rent during said Extended Term if so
determined, (y) shall take into account the as-is condition of the Premises and
(z) shall take account of, and be expressed in relation to, the payment in
respect of taxes and operating costs and provisions for paying for so-called
tenant electricity as contained in the Lease. The brokers shall advise Landlord
and Tenant in writing by the expiration of said thirty (30) day period of the
annual fair market rental value which as so determined shall be referred to as
the “Prevailing Market Rent.”

 

5. Resolution of Broker Deadlock. If the Brokers are unable to agree at least by
majority on a determination of annual fair market rental value, then the brokers
shall send a notice to Landlord and Tenant by the end of the thirty (30) day
period for making said determination setting forth their individual
determinations of annual fair market rental value, and the highest such
determination and the lowest such determination shall be disregarded and the
remaining determination shall be deemed to be the determination of annual fair
market rental value and shall be referred to as the Prevailing Market Rent.

 

Page 1

Exhibit H



--------------------------------------------------------------------------------

6. Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half (1/2) of the costs and expenses of the third
broker.

 

7. Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a broker
within the time period provided therefor above and such failure shall continue
for more than ten (10) days after notice thereof, then Tenant’s broker shall
alone make the determination of the Prevailing Market Rent in writing to
Landlord and Tenant within thirty (30) days after the expiration of Landlord’s
right to designate a broker hereunder. If Tenant and Landlord have both
designated brokers but the two brokers so designated do not, within a period of
fifteen (15) days after the appointment of the second broker, agree upon and
designate the third broker willing so to act, the Tenant, the Landlord or either
broker previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
third broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been reasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association,
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the said Boston Bar Association, and any broker so appointed to
fill such vacancy shall have the same standing and powers as though originally
appointed.

 

Page 2

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

ACKNOWLEDGEMENT OF NAME CHANGE

 

RE: Lease dated             , 2017 by and between BP BAY COLONY LLC, a Delaware
limited liability company (“Landlord”) and ELOXX PHARMACEUTICALS, INC., a
Delaware company (“Tenant”), respecting premises located at 950 Winter Street,
Waltham, Massachusetts (the “Lease”).

The undersigned hereby certifies that (i) Eloxx Pharmaceuticals, Inc. has
changed its name to Eloxx Pharmaceuticals U.S. Sub, Inc. (“New Tenant”), (ii)
the change effects the name only and there has been no change in the structure
of the tenant entity (i.e., no merger, acquisition, assignment of lease or
sublease of premises, etc. except for the Merger (as defined in Section 5.6.4 of
the Lease)) and (iii) such change of name does not constitute an assignment,
subletting or other transaction requiring Landlord’s consent or acknowledgement
under the Lease.

New Tenant shall provide the Landlord concurrently with the execution and
delivery of this Acknowledgement on behalf of New Tenant a certificate of
insurance pursuant to the terms and conditions of the Lease.

Electronic Signatures. The parties acknowledge and agree that this
Acknowledgement may be executed by electronic signature, which shall be
considered as an original signature for all purposes and shall have the same
force and effect as an original signature. Without limitation, “electronic
signature” shall include !axed versions of an original signature or
electronically scanned and transmitted versions (e.g., via pdf) of an original
signature.

 

ELOXX PHARMACEUTICALS I.S. SUB, INC., a Delaware limited liability company By:  

/s/ Silvia Noiman

Name:   Silvia Noiman Title:   CEO   (Duly Authorized) Date:  

[Signatures Continue on Following Page]

 

Page 1

Exhibit I



--------------------------------------------------------------------------------

Landlord hereby acknowledges the above.

BP BAY COLONY LLC, a Delaware limited liability company

 

BY:   BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

    BY:   BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership,
its member

 

        BY:   BOSTON PROPERTIES, INC., a Delaware Corporation, its general
partner

 

       BY:  

             

       Name:          Title:  

 

Page 2

Exhibit I